Preparation of the European Council (Brussels, 13-14 March 2008) (debate)
The next item is the statements by the Council and the Commission on the preparation of the European Council in Brussels on 13-14 March 2008.
Mr Janez Lenarčič will speak on behalf of the Council.
President-in-Office. - (SL) I am very pleased to be able to present to you the main topics for the European Council session that starts tomorrow. In accordance with the tradition of spring summits, this one will also be devoted to economic issues, especially the Lisbon Strategy, as well as to climate change, energy and financial stability.
The Presidency is looking forward to this exchange of opinions with the European Parliament and I can assure you that the opinions of Parliament in respect of the topics on tomorrow's agenda will be taken into account.
We are all aware of the fact that the European Union is facing new challenges and that globalisation is bringing new opportunities, not only in the economic sphere but also in the social and cultural spheres. The European Union has already benefited from these opportunities. We are also aware of the fact that globalisation requires the European Union and its Member States to adapt and to search for real answers. The Council will devote its attention precisely to that.
The global economic environment is being tested at the moment. We have witnessed turbulent events in the financial markets. Recently we have witnessed a reduction in economic activity due to the recession in the United States and higher oil and commodity prices. Despite all this, the economic foundations of the European Union are still solid; however, under these conditions, we cannot stop and relax, but must continue with our reforms.
On this subject the European Council will evaluate the state of implementation of the Lisbon Strategy for Growth and Employment. It will welcome the positive results and confirm that this strategy is working well. It will stress that we must now concentrate on implementation and, in this spirit, activate the new phase of the revised Lisbon Strategy.
In the area of information and innovation, the European Council will give new impetus to our efforts to introduce the so-called fifth freedom. This should eliminate the existing obstacles to the free flow of information by enhancing the cross-border mobility of researchers, students, scientists and university teaching staff. In our opinion, the fifth freedom should accelerate the transformation of the European Union into an innovative, creative and information-based economy.
To strengthen the competitiveness of companies, especially small and medium-sized enterprises, the European Council is planning measures which will enable them to develop and operate more satisfactorily. They should gain easier access to sources of financing, and incentives for innovation will also be improved. Special priority will also be given to the realisation of the plan for better legislation. Great attention will be paid to the social reach of the Lisbon Strategy, efforts to solve demographic challenges, the lack of qualifications and future political measures to increase social cohesion.
The spring summit will charge the Member States with the gradual implementation of the common principles of flexicurity by means of national regulations to strike a balance between flexibility and security on the labour market.
Allow me to move to another important topic to be discussed by the European Council. I am thinking of the challenges associated with climate change and energy. Last year we witnessed historic commitments in environment and energy policies. This year we must devote ourselves to their implementation. This target is an economic and environmental challenge of exceptional long-term importance. If we respond to it ambitiously, we will be able to report not only economic but also environmental success.
The legislative package proposed by the Commission is being considered by the Council at the moment. The first debates have reconfirmed the commitment of all the Member States to an ambitious response. Nevertheless, it is too early to expect that agreement on all aspects of this package will be reached at this summit. However, we expect it to be possible to reach agreement on the principles and guidelines for further consideration of this package. We anticipate that leaders will express a wish to maintain a general balance while paying attention to the complexity of the package in respect of its economic and financial effect.
The aim is to adopt the package as early as possible in 2009 or at any event before the mandate of the European Parliament expires. Our efforts will be successful if all the key partners start tackling the challenges of climate change. At the Copenhagen session of the climate change conference at the end of 2009, Europe should be the leading force in negotiations on ambitious and comprehensive agreement for the post-Kyoto period. This is one more reason to adopt the agreement as soon as possible in 2009.
Allow me to touch briefly on some other energy-related questions. An effective internal energy market is an essential condition for a reliable, lasting and competitive energy supply in Europe. We expect the European Council to call for speedy adoption of the agreement on the third package for the internal gas and electricity market. It will pay special attention to further measures relating to the reliability of supply and to external energy policy.
The European Council will place the efforts relating to climate and energy policy in the context of the development of new technologies and will increase investment in those technologies. This was recently defined in the Strategic Energy Technology Plan and should make a further contribution to the competitiveness of our companies.
The leaders of countries and governments will debate the conclusions of the joint report by the General Secretary, the High Representative, Mr Solana, and the Commission on the effects of climate change on international security. The complexity of climate change requires a more comprehensive harmonisation of policy and the European Council will call for continued study of the report in detail.
Mr President, ladies and gentlemen, allow me to touch on a third main point of the European Council's agenda. It concerns the debate about the recent situation in international financial markets.
The situation in the international financial system is still uncertain. If we want to manage the risk of its effect on the real economy, we must direct the economic and financial policies of the European Union towards securing macroeconomic stability and implementing the structural reform plan. The Union's response was prepared by Finance Ministers and some adjustments to the financial markets have been taking place since last autumn. The European Central Bank, national authorities, institutions of the European Union and financial institutions have adopted a number of measures to stabilise the situation. However, the responsibility for risk management still lies primarily with the individual financial institutions and investors.
The current situation has exposed the need for further strengthening of the framework for financial stability by means of greater credit supervision and improved tools for financial crisis management.
We expect the European Council to call for measures in four main areas: enhancing transparency for investors, markets and regulators, improving valuation standards, strengthening credit status and invigorating risk management in the financial sector and, last but not least, improving the operation of the market and the role of credit-rating agencies.
I would like to say a few words about state asset funds. Their long-term strategies have a beneficial role as capital providers that guarantee liquidity. However, the appearance of new players whose investment strategies and aims are not always totally transparent gives rise to some doubts about uneconomic practices. The recently published report by the Commission on state asset funds is an particularly valuable contribution to this debate. The European Council will probably agree with the need for a common approach by the European Union in accordance with the principles proposed in that report.
Let me stress once more the importance of cooperation with the European Parliament.
I would like to conclude my introduction with the thought that the spring session of the European Council, which will start tomorrow, will be devoted primarily to the realisation of the adopted commitments. The Presidency would like to accelerate the work of changing Europe into the most competitive economy. We are also faced with the important task of securing more stability with the help of our climate and energy policy.
In view of all these future challenges, we are hoping for truly creative cooperation with the European Parliament. If together we manage to make progress, European citizens will be able to see that the European Union exists to secure their future.
Our debate today and the discussion with the President of the European Parliament at the European Council session are undoubtedly two important factors in achieving this aim. Thank you for your attention.
President of the Commission. - Mr President, traditionally, the Spring European Council is the time when we review the Lisbon Strategy for growth and jobs, and this meeting will be more important than most. I would like to start by thanking the Slovenian Presidency for the very careful preparation of this spring summit.
Whatever other messages come out of the European Council this week, one should be clear: the Lisbon Strategy is working. No fewer than 6.5 million jobs have been created in the European Union in the last two years. Unemployment is at its lowest level for 25 years. The employment rate stands at 66%, getting close to the Lisbon target of 70%. What is more, job creation has gone hand in hand with productivity improvements. Productivity is now growing faster in the European Union than in the United States. These are no mean achievements.
Of course, the Lisbon process cannot shield us from negative economic developments whose origin lies outside Europe. In today's inter-connected economy, that is impossible. We have had to trim our growth forecasts slightly for this year but we are still predicting growth of 2% - a very respectable performance.
The reforms already carried out have made our economies more resilient and flexible. This has left us better able to cope with external shocks.
Of course when conditions deteriorate it becomes all the more important to reassure those that feel threatened by an economic downturn. Europe needs to protect - but it must avoid the temptation of becoming protectionist.
A retreat into protectionism would be madness. Europe has been a huge winner from globalisation. With just 7% of the world's population, Europe accounts for 30% of economic output. We account for seven of the ten most competitive nations in the world and, despite the rise of China and India, Europe remains the world's largest trading power.
So Europe has every reason to approach the future with confidence. At the same time, we need to remain vigilant and cautious as to further developments. But our general line should be one of confidence. It will not be with pessimism that we will win the next economic battles.
This is what has inspired our reaction to the financial turmoil and our policy papers on the financial situation and on sovereign wealth funds, which are also on the table of the European Council. And we hope the European Council will support our proposals for a common European response to these challenges.
When I say that the Lisbon Strategy is working - and indeed it is - this does not mean that all is rosy and that we can rest on our laurels. I have said, and the Commission has said, time and time again, there is no room for complacency, especially when the economic situation seems to be deteriorating globally. A lot has to be done. In many regions of Europe unemployment remains a serious problem. There are special social categories that are very much affected. Rising energy and food prices are fuelling inflation, eating into the purchasing power, especially of those who depend on salaries and pensions for their income. So we need to continue our efforts.
But the Lisbon Strategy is not a static process. Far from it. The Commission Strategic Report sets out a series of new policy initiatives to make Europe even more resilient to economic turmoil, and to reinforce European efforts to shape and fully benefit from globalisation.
First, the most important area. The most important area is people. The key to overcoming poverty and inequality is driving up standards of education and training throughout the Union, making sure they are available to all. We have chosen to focus on one of the most vulnerable groups: early school-leavers. Today in Europe, one in six young people still leaves school without qualifications. One in five 15-year-olds does not have adequate reading skills. We cannot afford to allow their talents to go to waste. We must give young people the skills they need to realise their potential.
Another key pillar of the Lisbon Strategy we have returned to is research and innovation. To keep investment coming in, Europe must increase its relative attractiveness. We need a fifth freedom in Europe - the free movement of knowledge - to complement the other four freedoms on which the single market rests. We need to support open innovation but at the same time we need to ensure that knowledge is suitably protected by European patents and copyright.
Here I would like to welcome the adoption of the European Institute of Innovation and Technology yesterday by this House. This is a crucial moment for Europe. I would like to congratulate the European Parliament on this achievement and to thank you for the support you have given to my proposal, which I remember met with so much resistance when I put it forward three years ago. But, thanks to the good cooperation between Parliament and the Commission and the Member States, at the end we have got that agreement.
The third priority we have looked at is the business environment. We need a single market that works for Europe and in particular for SMEs, which are the backbone of our economy and the place where most jobs are created. That is why I will be asking the European Council tomorrow to endorse the idea of a Small Business Act to remove the impediments to the creation and the growth of SMEs. We have to keep in mind that the most important thing we can give to SMEs is a real internal market. This is the main difference between Europe and the United States of America, when it comes to SMEs, not because of specific legislation. A small company in the United States can start in one state but can immediately reach the entire internal market of the United States. In Europe it is still not like that. In Europe there are a lot of barriers in practical terms in going from one country to the next. So we really need to complete the internal market if we want to develop SMEs and if you want more growth and more employment in Europe.
(Applause)
The final Lisbon pillar we have revisited in our strategic report is energy and climate change, the defining challenge of our generation. It may be early days for the energy and climate package. But, as this House knows well, the momentum cannot be allowed to slip. The timing of an agreement is critical to its success. The earlier it comes, the lower the cost of adjustment, the bigger the benefits for early movers. And it is crucial to our number one goal: agreeing a comprehensive international agreement in Copenhagen next year. The more countries are involved and the closer their ambitions are to ours, the more we will have a level playing field. Nothing will bring this closer than the European Union showing that it means business by reaching agreement by the end of this year.
So I am really determined - the Commission is really determined - to work with the Member States so that we can have a basic political agreement on the energy internal market and on the climate protection and renewables package by the end of this year. Of course, we would also like to have the final legislative process concluded with the European Parliament at the beginning of next year.
It is of course important to link the climate protection strategy with the internal market for energy. We all know this is essential for our vision of competitive, secure and sustainable energy for Europe. I have been glad to see this dossier accelerating over the past weeks, and we are committed to finding ways of ensuring that the genuine market opening targeted in our original proposals is realised. The Commission remains fully committed to the realisation of ownership unbundling or its functional equivalent. The efforts of this House to be ready for a first reading by June are central.
Reform is not about rolling back valuable social advances or our social market economy; it is about equipping people to succeed in times of change, giving them the chance to take control of their own lives.
It is about modernising our social systems and securing their sustainability. Access, opportunity and solidarity must be the watchwords and will be at the heart of the renewed social agenda that the Commission will present before summer.
It is about a dynamic business environment where entrepreneurs are spending their time and resources on producing high-quality goods and services that people from all over the world want to buy, not on filling in unnecessary forms and having to battle every day against red tape.
It is also about transforming Europe into a low-carbon economy that is good for the environment and good for business. An economy that provides rising living standards but which does not cost the earth.
I am glad to see that the hard work of the last few years on the revamped Lisbon Agenda has helped foster a broad consensus on where we stand and where we want to go. This House has been a consistent source of critical support, and I want to thank you for this.
I was pleased to note the large degree of support for the Lisbon Strategy expressed in the European Parliament's resolution of 20 February on the input for the 2008 Spring Council.
I have also seen the amendments that this House voted the same day to the broad economic policy guidelines. I agree with the issues you emphasise, and indeed they are already part and parcel of European Union policies on the basis of proposals from the European Commission: social inclusion, sustainability of public finance, the need to fight inflation, R&D, improved economic policy coordination, the promotion of entrepreneurship and innovation, the external dimension of the internal market, and climate change and energy. So let us be clear: the Commission agrees with these priorities.
After consulting with various stakeholders, including the Member States, the Commission proposed in December to keep the guidelines of the strategy as they were, given their inbuilt flexibility, which allows adaptation to the evolving circumstances and accommodation of the priorities I have just cited and which the Commission endorses.
Keeping the guidelines sends a much-needed signal of stability and predictability to Member States and economic operators alike and, in doing so, reinforces the likelihood of delivery. As the Presidency of the Council just stated, the priority now is delivery. We have to deliver concrete results and we have to show consistency. This being said, after contacts with Parliament's Committee on Economic and Monetary Affairs, the Commission tried to broker a compromise with the Council, suggesting adaptations to the narrative document accompanying the guidelines to reflect the issues highlighted by Parliament. In spite of the efforts of the Commission, the Council decided not to follow our compromise suggestion on the broad economic policy guidelines.
Anyway, I would like to reassure this House of the utmost importance that the Commission attaches to setting the right framework for Member States to deliver on our shared priorities - and the priorities are growth and jobs. When I say growth, it is growth that is sustainable from a social and environmental point of view. And jobs that are not only increasing in numbers but also in quality. Because we are sure that the renewed Lisbon Strategy focusing on jobs and growth, with its commitment to competitiveness and inclusiveness, is Europe's best response to the challenges of globalisation.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, the European Council's spring priority will be to encourage European growth and relaunch the Lisbon Strategy for 2008-2010.
Our group feels it is of the utmost importance to give the EU every chance in the light of globalisation, and to reform it as the European Commission has proposed most energetically since 2005 under President José Manuel Barroso. This strategy is the best tool for dealing with the challenges facing us: globalisation, population and climate change.
We have a dual message here: pursuing the reforms undertaken, but also making the Lisbon Strategy more effective. Globalisation is an opportunity for Europe, but we will never accept unbridled free trade. That is the first challenge. We must protect the interests of the most vulnerable and promote our own social model. It is not time to change of direction, but rather to increase our efforts along the route already marked out. The Lisbon Strategy proposes an adapted response to each challenge.
In the face of competition from emerging nations, our future lies in research and innovation, support for entrepreneurs, lifelong training and reform of the job market. Europe can only be competitive if its products have added value in terms of quality and innovation. That is why I am calling for investment in research and innovation by the Member States on the largest possible scale.
Nor will growth and jobs emerge from development of SMEs. We must help them secure contracts and create jobs by reducing the administrative burden. Drawing up a Small Business Act on a European scale represents a step in the right direction. Education and training must be adapted to the needs of the economy. We can only maintain a competitive edge if our workforce has the right training. Teaching at schools and universities and continuous training must be reviewed, and certainly enhanced. In this respect we welcome the Lifelong Learning Programme 2007-2013. Wide-ranging reforms are also required for the job market, which must be more mobile, more flexible and also more secure. Businesses must be able to adapt to market requirements. Employees must be able to take advantage of retraining and adaptation opportunities.
The second challenge for Europe concerns its population. The ageing of the population is set to create a shortage of labour and pressure on social security systems. There must be better stimulation of the internal workforce, and better flexibility and adaptability for all generations to make it easier for them to reconcile their professional and family lives. We must also review our immigration policy, which must be European, and attract skills and know-how. The blue card proposal must be developed. We must also halt the brain drain. Our investment in education will have been in vain if researchers go abroad for better pay and working conditions.
The third and final challenge is climate change. We must implement a political system in line with a viable environment-friendly economy, and this means meeting the target of a 20% reduction in greenhouse gas emissions. Quite apart from the ecological advantages, this will also stand us in good stead for clean-technology markets. This is not insignificant. We must, however, set an example and our partners must do the same. A green policy must be accompanied by an external trade policy, which is not protectionist, but firm.
Ladies and gentlemen, we will only retain our values and our model of society if we have the courage to reform our society and tell our fellow citizens the truth. We can only make social progress if growth plays a part. Growth in turn can only play a part if we provide the means for it to do so. Just this once I wish to thank the President of the Commission, Vice-President Verheugen and all the Commissioners for their work. My thanks, ladies and gentlemen, may be considered in the context of a stable: the Barroso stable. A ration of oats compensates a job well done, but oats also provide energy for all the work that remains.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I should like to begin with an observation to the President of the Council. We have been informed, Sir, that the Mediterranean Union is to be discussed at tomorrow's dinner. This is an idea of the French President, and at the talks over dinner - as well as hoping that all the participants enjoy their meal - I would ask you on behalf of our Group to clarify the following. If the idea is that the Mediterranean Union will build on, or upgrade, the Barcelona process into which we are pumping a good deal of money out of the European Union budget, then we are fully in favour of it. However, there need to be guarantees that such a policy will be pursued within the framework of the European Union.
If the Mediterranean Union is to be a success, it must be a Community policy within the framework of the existing EU institutions and policies. If, conversely, the Mediterranean Union were to become a divisive factor in the EU, then that would be a bad sign; it would moreover isolate France on the eve of the French Presidency, something we certainly do not want.
(Applause)
We therefore ask you to pass on this message to the participants at the summit.
Not altering the guidelines is one thing. The decision taken here on 20 February by a majority of 515 votes, namely to alter them, is quite a different matter. However, let us not argue about whether or not to alter the guidelines; let us discuss whether or not the substantive changes contained in our demand for the guidelines to be altered are practicable.
Mr Barroso, I criticised you last week for demonstrating a lack of commitment. I have heard in the meantime that some Members of your Commission - presumably after consultation with you - have taken up and put forward some of the ideas that we proposed here. Hence my criticism on this point is no longer relevant. However, Mr President of the Commission, having heard your speech today I must repeat the following: you have a guiding role in Europe. Your words to the Heads of State and Government tomorrow must encourage them to put what you have just been calling for into practice in the Member States. A good deal of what you say is true, naturally, but we need to address the real situation in Europe.
Allow me therefore to list five points which we believe remain crucial but have not been sufficiently flagged up or put into practice. Yes, progress has of course been made: unemployment is falling and productivity rising, yet job insecurity in Europe is rising too. That is also a fact. Of course more jobs are being created, but the jobs being created are not secure; they are ever more insecure. Pay rises in Europe are not keeping pace with company profits: in percentage terms, company profits are outstripping pay rises for workers.
(Applause)
This represents a social imbalance. We wish to improve social cohesion; we want more social protection. What is the point of a growing internal market, what is the point of a globally competitive Union, if the reality is this: a manufacturing company makes a 4% profit at a site and says 'this is not enough for the shareholders; they want a 6% profit, so we are closing down the company at this site'. That strikes a blow against the basic confidence that the European Union needs. Our citizens must have confidence!
We are discussing unbundling in the energy sector, which might or might not be necessary. Let us talk for once about an unbundling that is taking place in the social policy field in Europe. There is a real danger that economic growth will become uncoupled from social security, which is why the guidelines need to be revised. We must make plain that whatever happens in the social policy field in the European Union goes hand in hand with economic progress.
We are celebrating the 50th anniversary of the European Parliament this afternoon. According to the spirit that prevailed here in Strasbourg 50 years ago, the combination of economic development and social security was the basis for the European Community's growth and success. It is increasingly being put at risk.
You say that red tape must be cut for small and medium-sized enterprises. Yes! However, if red tape is cut and such companies move around Europe and then produce a case such as the Laval case, that strikes a blow against confidence in the European Union. For if freedom of movement can be used even by SMEs to roll back social progress, companies may stand to gain but their employees will not. Those employees, however, make up the vast majority of EU citizens.
Of course we need investment in education, training, research and technical innovation. That goes without saying. However, if, for the overwhelming majority of people, access to university or school is dependent on whether their parents have enough money in their wallets, then that is not a social policy. We need equal access for all citizens in the European Union, wherever they come from and whatever their family circumstances. If Europe is to survive, we must strengthen that potential, not only business potential. We must above all strengthen the potential of young people on this continent who need access to research, skills and training.
It undoubtedly strikes a blow against social confidence if any rich person in Europe can take their money coffers from one country to another without having to pay tax. That is another blow! You are therefore right to say that we need to regulate the EU's financial markets.
All of this, Mr President, argues in favour of a revision of the guidelines. Ultimately it matters little whether or not we call it that. If you convey this message to the Council tomorrow, we will be on your side; but we will only be on your side if you do so, Mr President!
(Applause)
on behalf of the ALDE Group. - Mr President, this week's Council takes place somewhere along the road between despair and hope. Although the major difficulties seem to be overcome, the Lisbon Treaty is not yet ratified, and questions linger over some of its provisions. Uncertainties abound about the political direction of Russia, Turkey and some of our neighbours in the Middle and Near East. Economic growth is slowing, haunted by the impact on GDP of past banking-sector crises in Sweden or Finland or Hungary or Spain, to say nothing of Argentina or Japan. It makes concerted action by our central banks this morning all the more welcome.
Beyond these considerations, the major global challenges of population growth and migration, of international crime and terrorism, of climate change and energy security continue to weigh on the minds of our policy makers. The urgent implementation of the Commission's proposals to tackle climate change is incumbent on the Member States and on this House. The contours of the challenge are wide.
The report from the High Representative on the impact of climate change on security and stability shows us that there is a real and immediate concern, with the danger of military implications, including the use - sometimes discussed - of NATO as an instrument of energy security. Yet, blinded by short-term economic thinking, some of our Member States are already busy trying to limit their commitments to the Commission's proposals on climate change. Look at the draft Council conclusions - paragraph 18 - and see some of the weasel words that have been inserted.
These twin dangers carry the threat of a retreat into a Fortress Europe. It is only by increasing internal solidarity that we can avoid the trap that Member States fall into, such as choosing South Stream over Nabucco. It is only by extending solidarity beyond our shores that we can enjoy peace around the Mediterranean, that Mare Nostrum, or around the Caspian Sea. Einstein was right when he said that peace cannot be kept by force, it can only be achieved by understanding.
We also need to lead by example. I hope that in the Council conclusions we will see a commitment by national governments and the European Union to cut energy use in our own government and institutional buildings and in our car fleets, with binding targets to achieve that.
There have been stern warnings from the IPCC and others of the cost of inaction. We must act and we can because, despite the strong headwinds, the economic fundamentals of the euro area economy are strong, as the President of the Commission says, with domestic demand and exports continuing to grow - a sign that the Lisbon Strategy is working and must be pursued.
We hear what people are saying in this House. Mr Wurtz's group was leading a protest about the threat to 12 000 jobs at Unilever. Mr Schulz wrote a letter to 27 Heads of State and Government calling for a change in economic direction, binding social standards and greater social protection. Yet these actions ignore the reality of what is happening in the global economy where, as more and more countries have opened their economies, the global ratio of trade to GDP has grown faster than total output. Half of our income now comes from trade and even developing countries now account for a third of world trade. The integration of the world economy is proving that it is not a zero-sum game. While Europe's share of that economy may be shrinking, the overall growth means that we continue to create jobs and wealth. That is why we have created 6.5 million new jobs in the last two years. My group has long argued this and we are pleased that it has been recognised by Mr Jacques Delors and Mr Poul Nyrup Rasmussen in the manifesto that they drafted for the PSE Group, which was adopted in Oporto some 15 months ago.
Mr Schulz, if there is an ostrich in this room, it is not to be found in seat 21 [Mr Barroso's seat]; it is to be found in seat 6 [Mr Schulz's seat]. I think that explains why the PSE Group has lost its former role as the motor of this institution.
The European Council must show more urgency in achieving its research and development targets. It must boost the market for venture capital and the mobility of researchers to foster innovation. It must improve transparency and supervision in the banking sector to ward off danger. Mr Lenarčič, you must pay attention to social cohesion and environmental stability but you must do so secure in the knowledge that markets are the most powerful tool we have to improve living standards.
(Applause)
on behalf of the UEN Group. - Mr President, I would like to welcome the President-in-Office as well as the President of the Commission to discuss what our elders, wise men and some would say our betters - although I do not necessarily agree with that - will be discussing during the summit over the coming days.
Rather than going back over everything that my colleagues have said, because I can agree with most of the contributions, I would say that it is not one or the other but rather a combination of all: trying to drag the best ideas out of all the different proposals that have been put forward and utilising them as the unique model which Europe must follow. I say that because our experience over the last 30 years, and in particular the last 20 years, has shown that it is not either one or the other. You cannot have economic growth without proper social cohesion and social protection. You cannot have protection of the environment without proper investment in new resources, information technology and research and development to create the innovative ways of dealing with the problems we are now facing.
Likewise, you cannot solve unemployment simply by saying that we want more jobs. You have to encourage companies and businesses to create the jobs, to invest the money and to create the wealth. Only so much can be done by public services, whether it is public investment for infrastructure or whatever else. Ultimately it comes down to businessmen and businesswomen in small and medium-sized enterprises - which employ 62% of all the people employed within the European Union - investing more money in creating more and more jobs.
That requires a certain amount of flexibility. However, flexibility should not be a byword for a diminution of standards or of the protection of workers' rights. Likewise, you cannot use one bad example, like the Laval case - bad enough as it is - to say that everybody else must be controlled to the most rigorous level. It must be used as a starting point, not as the end game. Look at the challenges that we face in the European Union today: our lack of investment in proper research and development. The best and the brightest from European universities and institutions are leaving Europe to do their research and further work in America, Japan and now even China. And look at the relocation of European industry and business: it is not to other countries within Europe, which was the case 10 or 12 years ago; it is now outside the European Union, to India, Pakistan, Malaysia and other countries.
What we really need to be focusing on now is not just where the sudden subprime market difficulties are creating short-term difficulties today. If we look back over the last 25 years of the economic markets, they go in cycles: there are troughs and there are highs. What we have to ensure is that the foundation stones that we put down today will be as strong in 15 years' time as they are today, that they will continue to deliver economic growth and that they will continue to deliver security of energy supply. The President of Estonia told us here yesterday that Russia is now acting like a superpower, to use its superpower status in oil and gas to influence foreign policy. We must ensure that there is solidarity within the European Union to face up to and to meet that challenge.
Our best and most valuable asset is our young people. If we do not invest properly in education and training and give them skills and opportunities in the European Union, we risk losing them.
Finally, let me say to the President-in-Office that I want to pay a small tribute to the young people in Slovenia for their work during Slovenia's Presidency - particularly those in the protocol section - and the welcome and the image they give of Slovenia as a country.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I should like to begin by taking up what Mr Schulz said. I would emphasise once again that we are not making an honest assessment of the Lisbon Strategy if we ignore the fact that, while Europe is indeed a major winner from globalisation, the winnings are very unevenly distributed. In addition, employment growth has by no means resolved the problem of the working poor; on the contrary, despite increased employment and increased growth, we also have increased poverty caused by job insecurity.
We in the European Parliament called explicitly in our resolution for the issue of sectoral minimum wages to be addressed by the Commission and the Council, and for the Commission to assess the results of the Lisbon Strategy differently in view of the problem of growing social marginalisation. This poverty indicator is an integral part of our resolution, and I find it regrettable that neither the Council nor the Commission has so far responded to these decisions of the European Parliament.
(Applause)
Turning to the subject of climate and energy, quite frankly I was shocked when a German Government representative declared in Brussels, just a few days before this spring summit, that environment policy ought to steer clear of industrial and economic policy. This pronouncement was made by a State Secretary in the German Ministry of the Environment, Mr Machnik, who is no doubt known to my German colleagues. Germany's Environment Ministry obviously has no real understanding of what sustainability actually means.
It is hardly surprising, consequently, that the German Government continues to oppose CO2 limits on vehicles, that it is not in favour of the single market for energy as proposed by the Commission and that it is attempting to organise an alliance against the 'new definitions of emissions trading'.
I note with regret that, in these negotiations, Germany has partially forgotten what was signed and sealed at last year's spring summit. Some of its current policies are totally at odds with the outcomes of last year's summit. I am not certain, for example, that the new priority attached to renewable energy - which appears so uncontroversial - really is sufficient to ensure sustainability in the field of energy and the climate.
The Mediterranean Union also raises questions in my mind. One sometimes gets the impression that, just like those major gas deals with Russia - I mean North Stream and South Stream - this Mediterranean Union is further proof that a uniform EU policy on energy and security of energy supply is simply not possible. If the Council fails to tackle this problem, it will fall short of its obligations.
(Applause)
on behalf of the GUE/NGL Group. - (DE) Mr President, we are celebrating the 50th anniversary of the European Parliament today. This should surely be an opportunity for the forthcoming summit to grant this House the right of initiative at long last!
I furthermore believe that the European Parliament's 50th anniversary is the right occasion for me and my Group to make clear that neither the Council nor the Commission should expect this House to be docile and indulgent and full of adulation in future. It will still be our duty to stand up for those people in the European Union who are often ignored: the 70 million or more people in the EU who are living in or at risk of poverty, including 19 million children.
If, as we understand, the European Council is to welcome the Commission's strategic report on the renewed Lisbon Strategy and congratulate itself on its own success, then it should devote rather more than just a few lines to those EU citizens, those children, who derive no benefit at all from the achievements of the Lisbon Strategy.
The direction and priorities of the strategy are wrong, as are the resulting policies! Mr Watson, it is not our protests against the aggressive global conduct of Unilever, Thyssen-Krupp, Nokia and many others that are unrealistic, but the refusal of the Commission and Council to confront the global corporations that are acting so aggressively and attach the appropriate priority to protecting the employees concerned and those who are socially excluded.
I can only agree with the European Anti-Poverty Network when it complains that the fight against poverty, social exclusion and a growing social divide is still not being tackled and backed up with the necessary clarity and determination.
The Network addressed four questions to the spring summit on 10 March, and the European Parliament should specifically endorse these questions. How precisely do you propose to strengthen the social dimension of the Lisbon Strategy? What precise actions are proposed to meet the commitment 'to make a decisive impact on the eradication of poverty'? Given that 18.9 million of those who are officially poor (78 million) are in employment, what measures are proposed to address in-work poverty? What measures are proposed to ensure that rising energy prices do not threaten social cohesion and social inclusion? These four questions are fundamental, I believe, if economic growth really is to be sustainable in social and environmental terms.
on behalf of the IND/DEM Group. - Mr President, President of the Council and President of the Commission, together with my Irish colleague, Kathy Sinnott, I have made a proposal for a new protocol to be amended to the Lisbon Treaty before its final approval. It will outlaw a revolutionary decision by the European Court of Justice dated 18 December 2007.
A Latvian company wanted to build a school in Sweden with Latvian workers being paid much less than Swedish workers for similar jobs. Swedish trade unions established a blockade. This action has now been deemed illegal by the European Court of Justice. They will only allow the Treaty principle on free movement of goods and services to be moderated by the other fundamental principle of the right to strike if there is a risk to public security, order or health. A normal salary does not count. Collective bargaining does not count. The Scandinavian flexisecurity model, the voluntary cooperation between trade unions and employers, can be scrapped.
Foreign workers in foreign companies in Ireland may now work for the Irish minimum salary of EUR 9 an hour. It is illegal for Irish trade unions to act against this Court judgment except in relation to the minimum wage. It is even worse in my country, where we do not have a minimum wage.
This Court judgment is a disaster and must be annulled by a new wording in the Treaties or a legally binding protocol. You can see our proposal on my website. I urge the Slovenian Presidency and the President of the Commission to raise the question at the summit.
I have a question for the Commission and Council: When will we have a consolidated Treaty so that we can understand the content?
(CS) Ladies and gentlemen, I think that at the summit tomorrow the heads of states should wake up and admit that lowering the European production of CO2 by 20% and increasing renewable energies to 20% in 12 years' time is a utopian idea. If we impose further restrictions on European industries, we will jeopardise both the competitiveness of companies and employment, and in the end investments will shift towards countries that do not raise climate-related obstacles.
In addition to that, instead of giving credence to the nonsense about crowds of African and Asian refugees are invading Europe because the climate is forcing them to leave their homes, we should give a thought to our policies that made Europe a target for the migrating poor instead of the skilled workers.
I am convinced that we should focus on innovative processes that will reduce energy-intensive production. We should give preference to, and spend funds on, expert brains instead of green brains. We should also shake off the unfounded fear of nuclear reactors. If the Council wants to act in the interest of citizens, countries should invest in research, development and education precisely in the field of nuclear energy.
Mr President, this European Council takes place with great economic uncertainty in the air. The summit will consider an update of the Lisbon Agenda, which has only two years to run. It is vital that heads of government do not indulge in self-congratulation.
There are real threats to free trade and to the fundamental principles of free and open competition that must underpin the European Union. In that context I was delighted to read the recent remarks of the Commission President in the Financial Times, in which he raised the ugly spectre of growing protectionism in Europe. When asked if such sentiment was on the rise, he said, 'Yes, and I fear this rise is not only in Europe but all over. Political forces in Europe that were traditionally pro-market are today - let us put it elegantly - more prudent'.
So there are rising protectionist threats, and not least when we hear the rhetoric from across the Atlantic from two of the front-runners in the presidential race. Let us be clear, Europe has much more to gain from globalisation than it has to lose. Indeed, The Economist recently lamented the anti-globalisation language used by some European leaders. The reality, it said, was that European citizens are winners from globalisation, with cheap imports, low inflation and low interest rates. And, notwithstanding the emergence of India and China, the EU's share of world exports rose, albeit slightly, between 2000 and 2006.
In France, where protectionist rhetoric is perhaps the most marked, a recent report stated that only 3.4% of jobs that were lost in 2005 could be blamed on so-called offshoring. So we should get all this in perspective and back the Commission President in his strong stance on the matter. Europe will only succeed in international markets if its improves its competitiveness, radically reforms its labour markets and cracks down hard on bad business regulation, both at EU level and national level.
The Economist asked the question: Will today's politicians ever be frank enough to tell the people that globalisation is good for Europe and for them? President Barroso has been frank; it is time for EU leaders to back him.
(FR) Mr President, ladies and gentlemen, the real world has caught up with the European Union. At the 2007 spring summit, the EU27 was still free to dream of an ideal world. Europe was on target again in terms of growth; unemployment was falling; employment was on the increase; public deficits were going down; the European Council was introducing a set of visionary targets in connection with the fight against climate change; and at the Bali Conference Europe was set to act as a guide for the rest of the world.
In August, however, the subprime crisis erupted and continues to create havoc. After the banks and insurance companies, investment funds have now entered the turmoil. In showing their disdain for moral contingencies, the central banks have become the speculators' flame-quellers. The leading central banks have again been forced to inject billions into the financial circuits in order to 'deal with the pressure on liquid assets' as one says discreetly in the world of high finance.
It is the general economy that picks up the tab. A general tightening on credit has slowed up economic growth. Recession looms; the ECB urges moderation on employees whose spending power is continuously whittled away by higher prices for energy and food. On the other hand, the failed geniuses of finance and industry are rewarded not quite so moderately. The dollar is at a record low and a barrel of crude oil at a record high. Growth forecasts are increasingly revised downwards.
Despite this changing context, President Barroso clings to the existing integrated guidelines as though they were engraved in Portuguese marble. The Bali summit did not line up with the noble targets proposed by the Europeans. The Americans, the Japanese, the Canadians and even the Australians, despite their new status as Kyoto signatories, did not want any compromising targets; nor did the Chinese, the Indians, the Brazilians or the Russians. The roadmap meant to lead to the 2009 Climate Conference in Copenhagen is the flimsiest of documents. The Commission, however, has no wish to adjust the decisions taken at the 2007 summit to the real problems now emerging.
A number of reasonable voices are nevertheless making themselves heard within the Commission. President Barroso speaks out against the illusions of an industry-free Europe. Vice-President Verheugen insists clear flexible decisions must be taken that will not help deindustrialise Europe. Industrialists in the energy sector would, of course, have no problem with CO2 certificates being put under the hammer. Since their customers are putty in their hands, they will simply pass on the extra cost to them. In the steel and aluminium sectors and other energy-intensive industries operating in a global market, oncosts will not be reflected in prices, but will certainly affect the only adjustment variable remaining: employment. This option would rapidly cause relocation to countries where social regulations and climate regulations are less strict than in Europe. The gain for the world's climate would obviously be nil, but the social cost to Europeans would be unbearable.
The 2007 summit took some courageous decisions, but these did not square with the realities of the EU27. Achievement of the biofuels target alone would do the environment more harm than good, and consumers would certainly lose out. The next summit must adjust these decisions to the new economic realities worldwide and define an environmental policy that does not operate under the illusion that the EU alone can bear the burden of the fight against climate change.
(PL) Mr President, energy security ought of course to be one of the key features of the European Union's energy policy. Energy security can only be achieved through joint action, working in cooperation with others, and only when the European Union speaks with one voice. This is not the case regarding the Nabucco pipeline, a project of strategic importance for Europe.
In my view, this matter should be raised at the forthcoming Council, and the latter should ensure that the Union acts as a single entity where this pipeline is concerned. It should also be borne in mind that a second pipeline, whose construction is supported by several European countries, may mean that it will not be possible to pursue the Nabucco project for practical reasons. There simply will not be enough gas available.
I therefore have a question to put to the European Union. Would it not be possible simply to support this pipeline with European Union funds, in order to improve the Union's energy security? Similar action was taken for the Galileo project, which was considered to be of strategic importance.
(PL) Mr President, I would like to remind the House that the Lisbon Strategy, whose praises were sung so loudly by President Barroso, was supposed to enable our economy to catch up with that of the United States. Unfortunately, everything we see, hear and experience indicates that not only have we failed to catch up with the United States, but we are also losing out to Asia. Instead of heralding success, therefore, it needs to be clearly stated that in pursuing the Lisbon Strategy the Union is running a race it has absolutely no intention of winning.
If the desire really was to make Europe's economy more dynamic and effective, the European Commission would not have introduced barriers hindering our economic growth, as it has done in recent years. I refer to the restrictions on the freedom to provide services across the territory of the European Union and to restrictions on the freedom of employment. Either we take the declarations seriously, therefore, or we simply put on a show, presenting slogans and swearing blind about reality, whilst actually taking action that has the opposite effect and impedes development.
The Commission is responsible for over-regulating the economy, for an excessive quantity of directives and concessions and for everything involved in making the economy unduly dependent on bureaucracy, including the European bureaucracy. As regards combating climate change, notably the carbon dioxide issue, we do not wish the cost of this effort to represent an undue burden on the economies of the new Member States. Allowing that to happen would amount to throwing the baby out with the bath water.
(DE) Mr President, the Socialist Group is of course right to say that wealth distribution in Europe has not worked well over the past few years, and of course Robert Goebbels is right to demand a different approach to speculation and the squandering of billions of euro.
Nevertheless, I would caution against playing off social affairs against environmental affairs, as the Socialists and others in this House are once again attempting to do. We are currently faced with the existence of a lobby, a lobby of steel barons, aluminium barons and chemical industry barons.
What do these men want? As a rule they are men! These men want to undermine the 'polluter pays' principle. It is clearly unacceptable for the very industries which pollute the most now to be exempted from the pollution tax, and the auctioning of CO2 allowances is nothing other than that. What would happen next? What would happen is that there would be no modernisation of the steel, aluminium and chemical industries internationally.
We therefore need the following model. First, there must be 100% auctioning. Second, these funds must be hypothecated so that, as happened in Denmark in the early 1990s, the proceeds from a CO2 tax levied on industry are reinvested in the modernisation of the steel industry and other energy-intensive companies in Europe. Third - and I think we shall have to work with the French Presidency on this point - we naturally need penalties for environmental dumping outside the single market, on other continents.
It is a misconception, however, that every steel plant outside Europe has poorer environmental and energy standards than steel plants located in Europe today. That is not true, and so any such sanctions will only work if they are transparent. Social and environmental policies operating hand-in-hand: that is the future.
(SV) Mr President, the picture presented by the Commission and the Council today conveys an entirely different reality to that which the majority of our citizens live with, a reality in which poverty and gaps between different groups have increased. We are told that more people have found jobs, but we are not told what kind of jobs have increased. They are mostly low-wage jobs which do not enable people to provide for themselves and their children. They are casual jobs with insecure conditions of employment. This is not the model of society which we on the left want or accept.
We know that there are other paths to follow, paths that lead to solidarity and justice and a society for all our citizens. Any prospect of a social Europe was brought to earth when the European Court of Justice ruled in the Vaxholm and Viking Line cases. The judgments made it absolutely clear that, in the EU, free movement and the demands and interests of the internal market are more important than the interests of employees. The outcome of the judgments is social dumping. Workers from different countries are played against one another. Serious employers who want to pay decent wages and offer reasonable working conditions are outcompeted. The Court of Justice leaves no room for doubt. But why do the Commission and the Council remain passive in this matter? Why approve a Treaty which further strengthens the interests of the market against those of working people?
The Vaxholm judgment gave three unequivocal answers: firstly, that the Member States may not decide on labour-market matters; secondly, that employees may not resort to disputes which disrupt the internal market - thus the Court takes away from workers their only effective means of defending the principle of equal pay for equal work; thirdly, companies which establish themselves in EU countries with lower levels of pay get the right to send employees to other countries to work for the same low wages.
Trade union organisations, political organisations, non-governmental organisations and millions of ordinary people have recognised the possibility of a People's Europe, but when will the Commission and the Council also recognise it?
(NL) President Barroso has spoken about inflation. Inflation is a spectre that once again haunts the Member States. At 3.2%, it is currently well above the 2% target, and this is a worrying development, a development that is stimulated by pay increases, as in the Netherlands. Last year's debate in preparation for the spring summit was dominated by the reforms to the welfare state. That was perfectly reasonable. The welfare states had become untenable. Several Member States have dealt advantageously with this and are now in a better position.
However, Mr President, the outlook is not good. Inflation is too high; the cost of raw materials is on the increase; and recently the central banks have had to avert a credit crisis in the financial markets with extensive loans. Consumer confidence now has to recover.
Last week Mr Trichet said that, in accordance with the monetary policy stance, the European Central Bank would continue in its aim of maintaining stability, and the European Central Bank must do independently what the new French boss of the International Monetary Fund also claims. It is, however, at the discretion of the Member States to support this policy by ensuring wage increases are controlled.
Can the President of the Council indicate which additional measures the Council will take in order to turn the tide? Can we expect measures to check the already over-accelerated wage increase? Thank you very much.
(DE) Mr President, it appears that one topic for discussion at the spring summit will be the Mediterranean Union, for which neither the structure nor the framework nor even the funding has been clarified as yet. This discussion might perhaps sideline other economic issues such as implementation of the Lisbon Strategy or how to stimulate the economy in the face of the international financial crisis.
First of all we had the Baltic Council, then a Euro-Mediterranean Partnership. Marine regions are therefore working together in a variety of ways. However, the argument that a Mediterranean Union will strengthen governmental cooperation, with a view to countering illegal immigration, is a specious one in my opinion.
It would also be wrong to provide further financial support for African states under the mantle of promoting neighbourhood relations, without laying down conditions. African countries of origin and transit for innumerable economic refugees have, after all, been pocketing vast quantities of development aid, often without showing the slightest willingness to take back their own nationals. In general, therefore, financial assistance must be coupled with the conclusion of an agreement to take back illegal refugees or packages of measures to prevent illegal migration.
(NL) Mr President-in-Office, Mr President of the Commission, Mr President of Parliament, ladies and gentlemen, if we look at the agenda of the spring summit we find an almost complete list of the socio-economic and ecological challenges facing our generation: that is, if we want to take responsibility for those who come after us in a time of globalisation, climate change, technological advances and an ageing demographic.
Without doubt we are responsible for the objectives and the approaches necessary to achieve this, and of course we expect everyone to do what they have said they will do and that sufficient pressure will be exerted at all political levels to achieve results.
As group coordinator for the Lisbon Strategy I want to say how much we value the fact that the Commission has presented the Community Lisbon Programme. Each of the 10 points gets our full support, and the same goes for the announcement of the Small Business Act. This is on condition, however, that the Small Business Act pays more than just lip service to SMEs. This Act, Mr President, must therefore become more than the SME Charter, which was approved in Santa Maria da Feira some years ago. To do its job, the Small Business Act must ensure that the best possible operating environment is created for SMEs, and that applies to very small, small and medium-sized enterprises.
To this end, one condition is absolutely necessary and must apply at every stage, to substantive measures or mere simplification measures: think small first. Take the SME as the point of departure and not as an exception, and let us take this as a binding criterion so that it at last becomes more than just a slogan. It is only in this way that we will truly succeed in getting through to the firms that form the bulk of our business environment, but, more importantly, that provide the greatest number of jobs and the jobs that are currently being created.
It would be a very good thing, Members of the Commission and of the Council, if tomorrow at the spring Council this binding principle could be agreed upon once and for all. Thank you for your attention.
(FR) Mr President, Mr President of the Commission, ladies and gentlemen, on the eve of the spring summit, the economy is in turmoil, markets are deregulated, stock markets are crashing, growth is falling. That is international capitalism for you, creating wealth or destroying value at the whim of the markets, speculative bubbles, financial derivatives and crazed traders who, by the way, are merely doing what they are asked to do, i.e. obtain the maximum profit in the minimum time.
However, though the markets are that way, no human society can live like that. At any rate, it is this phenomenon that may give Europe its very meaning in this globalised market: a Europe that obviously cannot completely escape this turmoil, a Europe that is itself one of the main players in globalisation, often to its benefit, but that largely finds in globalisation its meaning and vocation to counterbalance crazed capitalism through public regulation, economic stabilisation, active public policies to support growth in the real economy, support for public and private investment in research, innovation, and European infrastructure. The monetary policy, for instance, ought to protect stability, which it does, but it also ought to stimulate growth and adjust parity in the best possible fashion to defend our exports, although as things stand today this is unfortunately not yet the case.
Finally and above all, our group stresses that the EU must counterbalance this destabilised high-finance economy with effective social protection, solid public services and guaranteed social rights for workers.
Mr President, Europe must now take much more action to anticipate and protect: it cannot merely act as an internal market within the vast overall market. It must be more socially aware. That is also the way to recover the support and trust of its citizens.
We now support the Lisbon Strategy, a strategy fundamentally based on these three pillars, which you have already mentioned here, but your words must be matched by action, by real EU policies; otherwise your social intentions will remain a dead letter.
That is why we have called for a revision of the guidelines since they can be used to pilot the project. We specifically ask you, however, for it is the substance that is important here, to relaunch the European social agenda. There must be, for instance, a Commission reaction to the Laval case. It must use its powers of initiative to propose a revision of the Posting of Workers Directive. There must be a truly ambitious revision of the European Works Councils Directive to allow social dialogue in major groups facing restructuring to be utilised effectively and in a timely fashion. There must be a revision, a real adaptation of the Working Time Directive to combat opt-outs and abuse of excessive working hours. The Temporary Work Directive must be adopted in order to combat casual employment. You must launch an ambitious lifelong learning programme so that this fifth pillar, this fifth fundamental freedom, is not just reserved only for an elite, but enables all people to fulfil effectively their own potential as workers to enable them to adapt to changes in the economy and the job market.
Mr President of the Commission, this is our message: use your power of initiative to help the Council to adopt an ambitious programme for a social Europe.
(SV) Mr President, it is difficult to take responsibility for Europe's future. We must cope with globalisation and the competition to which it gives rise. We must cope with difficult questions of demography, with a pensioner boom and a declining population going forward to 2020, the year we are to achieve the environmental and climate goals we have set, i.e. the 20-20-20 targets. We must ensure that we have economically sustainable development in Europe. I am glad, when we discuss matters arising from the Lisbon Strategy, that it represents a comprehensive approach to sustainable economic development, economic growth, environmental responsibility and socially responsible policy.
We see that combined efforts are giving results. That is good. We also see that a combined strategy is of the utmost importance. The cooperation that has been launched between the European Parliament and the national parliaments is immensely important.
I would like to draw attention to the new area which has been included in this year's resolution, namely transport policy, on which much depends when it comes to the climate targets and growth. We have a situation in which we shall be able to create more jobs in Europe through an effective, sustainable and environmentally compatible transport policy.
The fact is that the various policy areas hang together. There is no point in making pronouncements on the 20-20-20 targets in climate policy when they are not also reflected in the Council's resolution on the Lisbon Strategy. I therefore hope that, when we see the results of the spring summit, we find a comprehensive policy which responds to both economic growth and the climate policy. That, my friends, is a challenge!
(IT) Mr President, ladies and gentlemen, the forthcoming European Council must take a serious look at the global financial turbulence.
Euroland seems to be reeling under pressure from waves of money fleeing from Italian, Greek, Spanish and French bonds to take refuge in German ones. The spread between Italian and German bonds has risen to more than 63 basis points, as it did in 1999 when Italy seemed unlikely to be able to comply strictly with the Maastricht criteria.
Only yesterday, at a sale of Treasury bonds in Italy, there were very few bids. The Telegraph reported on 6 March that a major investment bank, which speculated by means of arbitrage between the buying and selling rates for Italian bonds and credit derivatives, had been forced to liquidate all of its bonds. The Italian Treasury had to intervene to support the value of the bonds.
There have for some time been rumours in the world of high finance about Italy exiting from the euro. Is there any truth in this? Europe is weak, and the national governments need to redouble their efforts to tackle such grave problems, instead of the tired, pointless measures proposed by technocrats in Brussels; the governments must intervene as necessary rather than resorting to outdated solutions such as tax cuts and injections of liquidity.
You should listen instead to the voice of the people and local communities! Let us return to the real economy and give workers a stake in the share ownership of their companies!
(FR) Mr President, Mr President-in-Office, spring summits leave a bad taste in my mouth. It is true that we are celebrating the 50th anniversary of Europe, and it is good to remember these things. However, gentlemen, I also remember the Gothenburg summit, which was an enormous ecological victory because the Heads of State or Government reached an agreement to hold the spring summit to take stock of the sustainable development of our EU policies in the fields of environmental health, health and social integration.
In Europe, for example, Mittal-Arcelor, the energy-intensive organisation par excellence, is set to cut 600 jobs amid monster profits, and the EU is poised to give it free greenhouse gas emission quotas. Our citizens are now distraught and our young people anguished by the legacy we are bequeathing them.
Gentlemen, you are announcing a revolution when you propose, for instance, that greenhouse gas emissions ought to be reduced by 20%. We know this is well below what has to be done. For example, Lester Brown, who visited us last week, was choked by emotion as he told us emissions would have to be reduced by 80% between now and 2020 if there is to be any chance of reversing the trend. Therefore, gentlemen, I do not believe in your project: it is well below what is required, and is totally inadequate for the environmental crisis endangering the entire planet.
- (EL) Mr President, now the European Parliament is celebrating its 50th anniversary, I was expecting the representatives of the Commission and the Council to come here with greater sincerity and modesty. Instead of mutually congratulating and praising each other, and embellishing reality, I should like them to talk about their failures and about the problems preoccupying European citizens.
During the past years social inequalities have increased and poverty has increased. As for the Lisbon targets - they are the ones you set, Mr Barroso, but you are not listening to me because you are talking to your colleague - you forget the social cohesion and environmental protection targets, Mr Barroso! In Kosovo, you are forgetting the UN and international law!
As for you, representatives of the Council, rather than ambitiously promote the Barroso package on climate change, you are trying to waste it. This is what I was expecting you to say, rather than congratulate each other.
(NL) I am very surprised that the situation in Turkey has not been placed at the top of this week's agenda. It has hitherto always been stated that the process of negotiation with Turkey would take place in parallel with the progress of Turkish reforms.
Well, the reverse has proved to be the case. The reform process has almost completely ground to a standstill, but the negotiations simply go ahead. All we can tell is that Turkey is piling up the provocations. Freedom of expression is formally obstructed under Article 301 of the Turkish Penal Code. The Turkish Government had agreed to scrap or at the very least reform this article by the end of the year, but nothing has been done. It also laconically let it be known that there was a higher priority, namely the suppression of the ban on headscarves in universities. The Islamisation and the stealthy phasing-out of the current state apparently take precedence.
Then the Turkish Prime Minister, Mr Erdogan, went to Germany to remind the Turks living there not to adapt too well and to demand the establishment of Turkish universities in Europe. Mr Erdogan conducted himself like a victorious commander coming to inspect his troops in occupied territory.
Furthermore, Turkey has been bombing Northern Iraq for weeks. Approximately 10 000 troops have invaded the country. It is almost as if Croatia, another candidate Member State, were to attack Montenegro. Of course that would be absurd, and nobody in the European Union would accept something like that, and yet apparently Turkey can do what it wants.
My question therefore, Mr President, is how long will the European Union continue to behave like a sort of shrinking violet in the negotiations with Turkey?
(PT) Mr President-in-Office of the Council, Mr President of the Commission, it should be noted that since 2005, thanks to the current Commission, the Lisbon Strategy has shaken off its previous state of apathy. I must therefore say to the President-in-Office of the Council that it is vital, as with the single currency and internal market, to give more responsibility to the Commission and allow it to be the pivot of the Lisbon Strategy, instead of continuing with the idea of intergovernmentalism, which has got us nowhere.
As for the education/research/innovation triangle, the simplistic solution of indiscriminately injecting money into research must be avoided. Rather than scientific articles or fanciful ideas, we need better innovation, which is something quite different. Innovation requires a culture that values entrepreneurship and those individuals prepared to take risks, who are precisely the ones who know how to make money from knowledge and not the other way round, in other words, throwing money around indiscriminately to see if knowledge appears.
As regards education, it is fundamental that we also create a culture of competitiveness and directed creativity. We should firmly reject the easy solutions that hinder the future success of both individuals and companies.
As a result, Mr President, I welcome the Commission's proposals to encourage entrepreneurship, directed research, links between schools and business, creativity in the education system, demand and competitiveness. However, more than this, I would say that the drive for innovation and the Lisbon Strategy can be summed up in two words: what Europe, business and universities must do is create value.
(DE) You have stated before this House, Mr President of the Commission, that you have moved closer to the European Parliament's way of thinking. My specific question is this: in what respect has this move towards Parliament's stance led to any new emphasis, or to the setting of a single new priority in the economic and social policy guidelines that are to be adopted by the Council over the next couple of days?
I take a different view. I think you are using the Council, which was not prepared to take up various ideas, as an excuse. I think the Council is using as an excuse the messages that you, Mr Barroso, have been sending out for months, namely that no changes are needed. I believe that this team effort has produced a policy-blocking cartel with a shared mantra: business as usual. That is not, however, in the interest of the European people, it is not in the interest of European firms and it is not in the interest of the European Parliament, which has issued many resolutions calling for greater attention to be paid to the economic, social and environmental circumstances in the European Union.
As our own studies have shown, we are falling behind in terms of research and development. We have remained at a level well behind that of the US. We have been at this same level since the early 1980s, and in the meantime we have not only been left behind by Japan but we are being overtaken by the Chinese, whose R&D expenditure in the economic sector is now greater than that of companies in the European Union. When will you waken up? When will you adopt a positive attitude to the quality of finance and investment in the European Union, for the sake of the EU population? It is high time!
Mr President, at last year's Spring Council, EU leaders signed up to a '20% by 2020' target for energy efficiency, but delivery of this target remains sluggish. Parliament's report on the energy efficiency action plan exposed major failures in implementation of energy efficiency legislation. In January, the Commission's first assessment of national energy efficiency action plans spoke of the gap between the political commitment to energy efficiency and actual delivery. Energy efficiency underpins all the EU's targets on CO2 emissions, on renewables, on security of supply and on the Lisbon Agenda - all the things we have been discussing this morning.
Therefore, I would be grateful if the President-in-Office of the Council and the President of the Commission would indicate what this year's Spring Council intends to do to improve performance on energy efficiency.
(PL) Mr President, the aims of the Lisbon Strategy were defined eight years ago. The Lisbon Strategy's priority was to ensure that Europe developed at a faster rate than the United States, whilst also increasing sustainable employment. Failure on both counts has been officially recorded. There is clear lack of cohesion between the Lisbon Strategy and actual implementation of the common agricultural policy, for example.
One instance of this is the reform of the market in sugar. In many cases, the European Commission has been pressing ahead with the reforms without considering the relevant social context. By way of example I should like to refer to the case of the sugar factory at Lublin in Poland. Contrary even to Union provisions, it is planned to make the entire staff of that factory redundant, to knock down all the buildings and to put modern facilities beyond use. It is also planned to deprive growers in the entire region of their livelihood. A one-off compensation payment will not resolve the employment problem. Such actions run counter to the stated aims of the Lisbon Strategy. Ridiculous measures of this sort certainly do not bring us closer to achieving the aims of that Strategy.
(DE) Mr President, I should like to broach a completely new topic which has not yet been mentioned, and recall the debate that took place in this House a month ago on the future of the cohesion policy and the link with two European documents: the Leipzig Charter and the Territorial Agenda. That debate was unfortunately held without the presence of a Council representative. The ministerial conferences that preceded our debate, under the German and Portuguese Presidencies of the Council, expressed a definite expectation that the Territorial Agenda would be discussed at the spring summit in order to lend greater political weight to the territorial dimension.
The particular background for this is that the territorial dimension has been incorporated into the Treaty of Lisbon as a new Community objective. According to the documents accessible to me, however, the subject goes unmentioned. Why is this? Cohesion policy is the practical application of the principle of solidarity; it will therefore no doubt be with us, and occupy us, for longer than the Lisbon Strategy, which after all is to be successfully concluded by 2010.
- (EL) Mr President, the state is ceding the last area of regulation under its control. The welfare state is being dissolved, the private sector is operating without hindrance, social benefits are being reduced and the institutional framework allows employers to hire and fire as they wish. Meanwhile, working conditions are worsening because of flexible working hours, and as a result, workers are being sacrificed to competitiveness for the sake of mega-profits for capital.
Yet another European Council summit is to deal with the Lisbon Strategy, which is deemed to have failed and needs to be reviewed. Convergence has never been achieved, at least for workers. Lisbon and its satellites insist on supporting the Union's business-centred philosophy, while social policies continue to play second fiddle.
What we need is a radical reorganisation that places citizens back at the centre of the EU's interests; we need an anthropocentric strategy.
Mr President, the ratification of the renamed EU Constitution threatens the democratic legitimacy of the European project itself. The peoples of France and Holland rejected the Constitution, yet it has now come back with a new name and with what Angela Merkel called 'cosmetic changes'. Now the institutions and the Member States, including the Labour Government in the UK, are dishonestly pretending that these cosmetic changes justify breaking their promise of a referendum. They do not, and the pretence that they do is a huge breach of faith with the people.
In Britain a campaign group has just undertaken an independently monitored postal ballot in 10 Westminster constituencies. Over 150 000 voters responded: 88% wanted a referendum; 89% opposed the Treaty. In six constituencies more people voted for a referendum than voted for their current Member of Parliament.
The people have spoken. The Treaty cannot be legitimate without their consent. The European Council must listen. We must have a referendum.
(DE) Mr President, Mr President of the Council, Mr President of the Commission, unlike the speakers from the Socialist Group I wish to commend the Commission for not having hastily altered its economic policy guidelines in these times of global uncertainty caused by the financial crisis. This process forms an integral part of the post-Lisbon Strategy. I wish to explicitly commend the Commission, because it is right.
The shortcomings in fact lie in implementation by the Member States, and the President of the Council should concentrate on these shortcomings in the Member States and not on what changes the Commission can make. That is the problem. When Mr Bullmann talks about a 'policy-blocking cartel', his criticism is completely unjustified.
Secondly, the opportunities of globalisation should be exploited and the risks minimised. Mr Schulz said that poverty has increased. That is just an illusion! Europe is a model of prosperity! Prosperity in Europe has risen; its distribution has changed. History has taught us, however, what becomes of societies where there are no differences in distribution. There has to be a certain difference in distribution to stimulate modernisation and dynamism. That is surely undeniable.
Thirdly, on the subject of cutting red tape, not enough has happened in that respect. We have a High Level Group, but nothing is heard of it any more. Is it still functioning? What are its interim findings? When can we expect any? We should like to know before the European elections.
My final point relates to finance market stability. It is indeed true that the greed in the finance market is greater than the fear of disruption, and the Commission needs to take action in this regard. It has already announced some plans.
On the subject of climate change, here, too, the Commission's primary duty is to persuade the Member States at the summit to abide by their earlier goals. Certain Member States have in fact emitted far more CO2 than was ever authorised. How can we effectively introduce new measures unless the sinners of today and past years are punished?
(SV) Mr President, like the Commission I am happy that there are more jobs and that productivity has increased. However, as many have pointed out, there is another side to the coin. Many of the new jobs are insecure and impossible to live from. The possibilities for training are extremely unevenly distributed. Some regions cannot keep up with development. What is needed, therefore, is a social Europe which provides secure jobs with decent wages, which offers the same training opportunities to all and which also ensures that the development is good and even across the regions.
For a long time we have been debating flexicurity. Now a model of flexicurity is being challenged by the European Court of Justice in the Laval case, which does not think that the system applied in Scandinavia is good enough. It is challenged on the grounds that freedom of movement takes precedence over the right to strike. It is also challenged on the grounds that the principle of equal pay for equal work should not apply. It opens the door to social dumping, but not just that, it also means that firms which pay decent wages in accordance with agreements will have difficulty competing. It can lead to protectionism. I share the Commission's view that we do not need protectionism. It is therefore important for the Commission to make it clear that the principle of equal pay for equal work must apply and that we must have good social conditions throughout Europe, so that the tide of protectionism does not advance across the EU.
- (LT) I would like to speak about the coordination of economic policy. The European Union is first and foremost an economic union based on moral values. In the face of new challenges the European Union has to find ways of tackling them quickly and flexibly in order not to lose in the dynamism and competitiveness stakes.
Regrettably, the recent economic policy coordination mechanism (the Treaty of Lisbon, the economic policy framework) has a number of stages and is far from being efficient. It impedes the development of the internal market - the main source of economic growth.
I am therefore of the opinion that the European Parliament and perhaps the Commission should present a proposal to the European Council to examine this mechanism with a view to making it more flexible, enabling it to react efficiently to challenges. This would be the best way of guaranteeing the continuity of the economic policy, consolidating the reforms and enabling the EU economy to adapt to new challenges.
The reason why some of the new programmes do not work properly is because their economic viability in the globalised world was not ascertained beforehand. Meanwhile, we are discussing climate change, energy strategy, etc., but all these means, as already mentioned, must be coordinated and their economic consequences evaluated. Only then will they be viable.
(PL) Mr President, plans for the internal market in energy and gas are on the agenda for the forthcoming Council.
Separating ownership of energy and the distribution networks is a crucial issue regardless of who may be in power in the Kremlin. Under Mr Medvedew, there will be no change in Russia's policy of energy blackmail towards Member States of the Union and neighbouring countries. Saving energy and increasing the proportion of renewable energy consumed constitute only part of the solution to these problems. The political aspect must be taken into account too if Europe's energy policy is to be fully implemented. We must make it abundantly clear what we expect from Russia and from Gazprom by way of reciprocity. Gazprom is a Russian monopoly with a presence in 16 Member States of the Union either as an energy supplier or as the owner of distribution networks. If we do not impose any restrictions on this aggressive monopoly, the Treaty of Lisbon's provisions on energy solidarity may as well be shelved alongside fairy tales.
Mr President, is it not a little odd that when we are discussing how to make Europe more competitive in order to get more jobs that the discussion is leaning more towards the belief that jobs can be created through new regulations? That is not the case.
I should like to disclose a secret to our Socialist friends here today: in order for there to be employees, there needs to be employers - there are no employees without employers. Their main problem is that, they are so eager to believe that jobs can be created through regulations, they forget that the preconditions and opportunities for new enterprises and new jobs need to be created, because there is no bigger social failure than unemployment and there is no bigger social success than every new job we can achieve in Europe and in our Member States.
I would like to underline what the President said about achieving results through the Lisbon Agenda. Let us not forget that the world is moving faster and we need to be more competitive; we need to be more entrepreneurial.
There are three things I would like him to consider at the European Council and later on. Firstly, concerning red tape and better regulation: I would like him to report annually on the achievements of reducing red tape in order to show that he will reach the goal by 2012 of 25% less red tape than exists today.
I would like him to also ensure that the Services Directive is implemented fully in each Member State as soon as possible. I would like him to ensure that we are facilitating new businesses through a more offensive and more active broadband policy.
I think our success in making Europe more competitive lies in making small and medium-sized enterprises able to act all over the internal market. That is a job we need to do and he should take the first steps, together with the Slovenian Presidency, at the end of this week.
- (EL) Mr President, Commissioner, as you know, next year will be the European Year of Creativity and Innovation. This is even greater evidence that the EU is very much hoping to strengthen its competitiveness and meet the challenges of globalisation. It has recourse to the 'knowledge triangle': innovation, the promotion of research, and education.
Community and national policies on employment and support for young people chiefly in the education sector ought to adhere to these ambitious targets. They should make systematic and coordinated efforts at regional, national and Community level in order to release the EU's significant stores of knowledge and research potential. Within this framework, however, I should also like to stress that the recognition of the free movement of knowledge - the 'fifth freedom' - is essential; this too should be emphasised at the European Council.
We also ought to recognise this significant initiative within this framework at Community level. The Erasmus and Comenius programmes are at the heart of the initiatives. Let us stress that the new programme, mainly the Erasmus Mundus, which allows both mobility outside the borders of the EU as well as mobility for doctoral students, is an initiative that will have Parliament's full support. It is up to the Member States to step up coordination on the basis of the Bologna Process and make this mobility possible in practice.
- (LT) The discussion on the common energy policy and energy security started in 2006 in the wake of the Russian-Ukrainian gas crisis, the consequences of which had an unfavourable impact on Europe. Regrettably, we still have neither a clearly defined common energy policy, nor an external energy policy.
I hope the European Council will hold a thorough discussion on the issues of EU energy security, including that of Lithuania, in view of the plans to close the Ignalina Nuclear Power Plant in 2009.
With the closure of this power plant, Lithuania would become fully dependent on the only source - gas imported from Russia. The rise in oil and gas prices will result in the electricity price in Lithuania more than doubling. Consequently, it will be disastrous for the country's households and general economy.
Furthermore, Russia is prone to manipulating energy supplies to pursue its political ambitions. Lithuania has already experienced this.
On the basis of Article 37 and Protocol No 4 of the Treaty of Accession, I urge the Commission to help find a solution; one possibility would be to postpone the closure of the safe Ignalina Nuclear Power Plant.
(DE) Mr President, Mr President of the Commission, I should like to return to last year's spring summit. It was an extremely successful summit, under Angela Merkel, and it is now a matter of transposing into legislation the decisions reached on 7 March last year.
However, legislation should not be punitive; it should motivate our people and our firms to innovate and ultimately achieve greater sustainability. It would appear from the current debate that the CO2 debate is the most important issue. I believe that the real issue goes much deeper: it is about sustainability. How should we manage our resources in the long term? The key point, in my opinion, is that we must run our economy using fewer fossil resources in the future.
Commissioner, we are bound to get into an argument here because we cannot accept everything you have proposed. On the rules for vehicles, for instance, I dislike the fact that we already know how much someone will be fined, but we know nothing yet about the rules they must comply with. I learned the opposite from my parents: first you must know the rules and then sanctions have to be found. It is important that this procedure be followed in future.
If there are cross-border CO2 problems with the ETS, which I really do not dispute, then I suggest that we find more shoulders to bear this burden, such as by introducing a sensible waste policy throughout Europe. I should like to share with you a very big personal concern of mine, Mr Barroso and Mr Verheugen: you are the guardians of the law! It is absolutely pointless for us to shake hands here and agree on doing something or other, and then for it not to be implemented at the end of the day.
Instead, let us do less! What we do, however, must be done better. Therefore, Commissioner and President of the Commission, exercise your mandate not by punishing the conscientious but by encouraging those who are rather slower off the mark to finally meet the Kyoto targets. A glance at the internet will show exactly who I mean. Good luck; we shall be keeping an eye on you.
(CS) Ladies and gentlemen, the European Union has made huge progress in the last few years. Its economy is growing faster than the American or Japanese economies. The Union is a world trade emporium, the largest donor of development assistance and also a paragon and model for other parts of the world when it comes to managing political, economic and social relations.
As we heard earlier, the European Union has been able to meet the Lisbon Strategy goals, step by step, whether in the area of employment or in other aspects. It is good to know that new Member States such as Slovenia, which currently holds the presidency, participate in this success in equal measure.
Of course the European Union is facing new challenges: one is excessive dependence on imports of energy sources; another is climate change.
I am convinced that savings, new energy-saving technologies and of course diversification of energy sources represent the key, or at least one of the keys, to solving this problem. In this regard the European Union is going in the right direction.
However, I would like to ask the Commission and the Council to focus, more than they have done so far, on the issues of the use of nuclear energy. This energy is safe, environmentally clean and will reduce our dependence on imports. As to competitiveness, we can see in what direction the US, Russia, China or India are going. Our own research should concentrate on nuclear energy far more than it has done so far.
(DE) Mr President, anyone who takes a look at the draft Council conclusions can see that the language on the internal energy market is extremely weak. There is no agreement in the Council on the question of unbundling, and the Commission's package comes in for criticism. I wish to put on record here that we consider it right to pursue the strategy of systematic unbundling, but the unbundling must benefit consumers. It must result in fair prices and security of supply.
The Commission has in fact been too quick off the mark with its proposal on the complete unbundling of ownership rights. We therefore believe that an attempt should first be made to achieve effective unbundling, but that ownership unbundling should not be taken off the agenda for the future.
I should like to raise a second point on the Council conclusions for reasons of principle. The Council states that it looks forward to the social agenda that the Commission will present. That agenda includes the topics of youth policy and education policy. I always thought the Member States were responsible for such matters; in my country, Germany, it is the Länder. I merely wish to put this on record here, because the Parliament, Commission and ECJ will undoubtedly be criticised yet again for appropriating powers. The Council looks forward to the Commission's proposals on youth policy and education policy. We should draw attention to this important point when these matters are discussed at home in the German Länder.
(NL) As coordinator for regional policy in the PPE-DE Group, I am happy with the position regions and cities will occupy in the implementation of the Lisbon Strategy. After all, the national reform programmes are implemented at regional level, the level at which we mainly deploy our Structural and Cohesion Funds, as well as the Seventh Framework Programme.
We see right across Europe that 60% of public funds are used at regional level. Furthermore, the tendency is - and it would be good to agree on this now - to go from investing in concrete and asphalt, if we can put it like that, to investing in knowledge and infrastructure; the lion's share of the Structural Funds, some 70%, will be spent in the coming years on the Lisbon Strategy.
I have another example. Last week we saw in Ljubljana figures on how this money has been spent: EUR 20 billion from the Structural Funds went on research and infrastructure. Commissioner Potočnik spoke of a quiet revolution in the spending of money. Put your money where your mouth is. Do what you say you will do: ensure a shift in spending. It is a quiet revolution that is already in full swing. It is high time that we create a better legal framework at European level for investment in research and infrastructure. You cannot make the same large-scale, expensive investments in every country.
I am delighted that the European Commission is putting forward a proposal this year to fit in with that and another proposal to improve the coordination of national responsibilities.
Finally, we will soon see a White Paper on territorial cohesion is forthcoming, combining not only the development of large central regions but also the territorial cohesion of more remote areas in Europe, and I welcome that too.
Mr President, I welcome the recognition by both the Council and the Commission recently that climate change is not just an environment policy but also a security and humanitarian policy. There is nothing new in that of course. The Stern report indicated that some 200 million people could be displaced by climate change, creating huge migratory pressures. It is for that reason that we should always bear in mind that global warming is actually the poor suffering the consequences of the actions of the rich.
I would hope that in our discussion on climate change we can tie our climate change objectives to our development policy objectives. We cannot act in isolation in this area. Of course the poor within the European Union also suffer. That is why any policy on energy has to ensure that Member States have a policy on energy poverty because too many people are suffering because of the rise in energy prices. We need to address that.
But most importantly in this summit, we have to ensure that we have action rather than simply words. The Commission set out a programme in 2007. Two thirds of that has reached the light of day. Where is the other third? Member States commit themselves to targets which they do not reach. We have to focus on action.
I also welcome the work being done on better regulation and the help for small businesses. However, we must put much more emphasis on looking at transposition and evaluating how legislation has been implemented and if it has achieved what we have set out to achieve. If it does not achieve what is required, there is no point in having the legislation in the first place.
Mr President, the next European Summit takes place in momentous times. The deepening financial crisis, rooted in cyclical and structured conditions, demands firm responses. Asia's rise implies a new sort of competition amongst capitalisms, with the fallout in the activity of sovereign wealth funds and the rise in the price of basic commodities. One should also add the worrying effects of climate change, the need to secure energy security and a rise in overall uncertainty.
All these factors impact strongly on the implementation of the Lisbon Agenda, through complicated, unavoidable trade-offs. Let me stress several policy issues.
First, the quality of national policymaking is essential for improving industrial and economic performance.
Second, policymaking should be pragmatic, open-minded and avoid the confusion between free markets and totally deregulated markets.
Third, industrial policy, R&D in particular, has a major role to play, together with education. It is essential to increase the number of graduates in science and mathematics in Member States, and all Member States should work together to this end.
Fourth, energy policy needs more focus and the Nabucco Project is a step in the right direction.
Fifth, good quality land should be seen as a strategic asset in the reform of the common agricultural policy.
Last but not least, we have to reaffirm moral values and moral conduct. If we lose our moral compass, the talk about competitiveness in the social...
(The President cut off the speaker)
(DE) Mr President, ladies and gentlemen, I believe that the newly revised Lisbon Strategy has basically been successful since 2005. This is readily apparent from one fact: when one spoke in public about Lisbon in 2005, everyone knew that it was the Portuguese capital but no one associated it with a process at that time. Kyoto was already a process then, in respect of climate protection.
It is now 2008, and thank goodness the world has changed. Now, when Lisbon is referred to in public speeches, it is of course still the Portuguese capital but it is increasingly associated with a political process, and I think this demonstrates a reasonable degree of success.
I also believe that it was right to set new priorities aimed at boosting growth and employment, because that is one precondition for being able to proceed sensibly with sound environmental and social policies as the second and third pillars of the Lisbon Strategy. I furthermore believe that it was right to leave the guidelines unchanged, because they have on the whole been successful.
I nevertheless wish to mention a few shortcomings. For example, I still see major shortcomings in the ongoing development of the internal market, which has supposedly been with us since the early 1990s but simply does not exist in many areas. We have no internal market in the insurance sector, and in company law, for instance, enterprises are unable to take full advantage of their right of establishment within the European Union. We still lack intellectual property rights and Europe has no rules on patents. There are no common rules on alternative financial instruments and we are still awaiting the internal market in healthcare.
On the other hand, there has been a whole series of legislative proposals in other areas, above all geared to progress in the fields of social affairs, the environment and consumer rights. That is well and good, but a balance must be struck. I would therefore call on the Commission and the Council to pay particular attention to closing the loopholes in the internal market legislation.
(FI) Mr President, the President-in-Office of the Council was quite right when he said he thought that climate change and the economy are closely connected. They cannot be separated from one another. It has been said here that climate change is connected with all policy. This issue must also be visible at the forthcoming summit.
Controlling climate change and adapting to it must be central to the EU's Lisbon Strategy. At the forthcoming summit we need to lay down a credible political policy in support of the decisions that have been taken.
Unfortunately, energy efficiency and energy saving do not feature among the European Union's choice of binding remedies. We nevertheless have to remember that the cleanest, cheapest and most efficient form of energy is saved energy. At present we could save that 20% of energy by implementing all EU legislation. In other words, we still need more ambitious and clearer energy efficiency targets. I hope that the forthcoming summit will give attention to this matter.
Mr President, tomorrow the heads of Member States meet in summit. I understand there are many items on the agenda, but I hope you will also discuss the impact of the Laval-Vaxholm decision handed down by the ECJ just days after your last summit. This decision allows companies to post workers in any Member State and pay them the minimum wage of the country, not the standard wage for the job in that country. Further, the judgment renders trade unions helpless to protect their workers' wages. This will force workers in the host Member States to reduce their wages or lose their jobs. This, to me, is the ticking time bomb. The Laval-Vaxholm decision has the potential to unravel social partnership, industrial relations, the economic and social stability of whole countries, communities, responsible companies and families and to unravel support for the European project among its oldest Member States.
Of course, reducing salaries will make the EU more competitive in the global market, where it competes against low-cost nations like China, India and Brazil - but at what price and pain to a family in Ireland with a mortgage?
Mr Bonde and I have sent a protocol to protect Member State economies from Laval to the Slovenian Presidency and our respective prime ministers for inclusion in the European Summit tomorrow. To avoid wide-scale social dumping, take the Laval-Vaxholm decision seriously and include this protocol.
Mr President, this debate on the summit is an opportunity to talk to the Council about what they are doing to implement the whole of the Lisbon Agenda, so I want primarily to focus my remarks to the Council today. I am delighted once again to welcome the Slovenian Minister, whom I had the pleasure of meeting in Slovenia recently, and to thank the Slovenian Presidency for their engagement with this process.
I am really pleased that the draft conclusions already published show that the Council is continuing to focus on the four key areas of the Lisbon Strategy. However, I have to say - and I direct my remarks to the President of the Commission - that, although I know he is talking to Mr Špidla, one of the problems is that Commission keeps reinventing and complicating things. We now have 10 objectives from the Commission, which are mentioned in passing here, but in fact we need to focus on what the priorities are.
I want to focus on what I think is the key to what we are talking about: unlocking business potential. It is right that you put that there, but what are Member States doing about it? My colleague, Mr Hökmark, talked earlier about the transposition of the Services Directive. I say to the Council: take the Services Directive and its implementation and what you are intending to do and spread it to all areas relating to unlocking business potential. With the Services Directive you are required to screen all aspects of your domestic legislation that discriminate against companies wanting to offer services across the single market. It cannot be just service companies: it should be all companies of all sizes. I ask you to take that commitment forward and to do that.
The second crucial thing in the Services Directive is that for the first time individual Member States are required to provide information to companies that want to access the single market and encourage them to use that vast opportunity. Creating a single market is a shared responsibility. We are working very hard here to deliver the framework, but how hard are you really working in the Member States to ensure that companies take advantage of that? That is the way that we will deliver the jobs and growth that this economy desperately needs.
Mr President, I believe the spring Council must reassert the original Lisbon Strategy to address in an integrated way the interdependent policies on economic, social, employment and sustainable development. To do otherwise is to invite the disintegration of Europe and a retreat into protectionism.
High-quality jobs are a key to this strategy: a Europe of excellence cannot be built on the back of low pay, labour insecurity and inequality in the workplace.
The Laval judgment is a perverse interpretation of the legislative intentions of this Parliament and its co-legislator, the Council. Both must, therefore, react as a legislator to reassert our intentions by legislating to close the loopholes identified by the European Court of Justice. One immediate legislative option is to annex to the Posting of Workers Directive the Monti-style social clause, which we have already included in the Services Directive.
The Commission must in the mean time insist on all Member States properly and fully transposing the Posting of Workers Directive into national legislation. Indeed, Member States must immediately revise their domestic labour-led legislation to ensure that the perverse Laval judgment does not undermine their systems of labour relations and collective bargaining.
Finally, let me say that Mrs Sinnott, as usual, is wrong in her interpretation. She is wrong to state that the Laval judgment means that only a minimum wage is applicable in Ireland: it means that all legally binding agreements must be applied in Ireland, and that is far more than the minimum wage. However, there are agreements in Ireland that are not legally binding and that has to be addressed.
(DE) Mr President, Mr President of the Commission, Commissioners, Mr President of the Council, I appeal to the European Council on behalf of my Group to properly incorporate European transport policy into the integrated guidelines. The reason is that business and employment in the EU cannot thrive without a sustainable European transport policy and the requisite trans-European networks. Without effective transport corridors, without cooperation between transport providers and without intelligent transport systems, neither trade nor tourism can be expanded inside the European Union or with third countries. That is what we need, however, in order to boost employment.
Mr President of the Council, when talking to your colleagues in the Council, please bear in mind that it is crucial for the Member States to include transport policy in their national plans for growth and employment. Unfortunately we are seeing Member States devote an ever diminishing amount of funding to the maintenance and expansion of national infrastructure, be it railway networks or road networks.
The same goes for the promotion and application of transport systems. Nowadays you can order everything over the Internet, but it can only be delivered by lorry or by rail. You can book any holiday you like, but in order to reach your destination you need a decent airport and decent transport links. If we want growth and employment, therefore, we must have the requisite infrastructure and decent transport systems. These must of course be environmentally friendly. We are therefore of the opinion - for reasons of sustainability - that logistics must be given every support. This is also important for national planning.
Although logistics is primarily the task of companies themselves, we, the Member States and the European Union, can nevertheless help promote logistics by cutting red tape, for example customs procedures at ports.
We need environmentally-friendly policies. I therefore appeal to you, for the sake of growth and employment, to make transport policy the central plank in your strategy.
(PL) Mr President, the spring Council will meet at a critical juncture. Economic growth within the Union is slowing down, we are having to cope with uncertainty on the financial markets, oil prices are rising and so is inflation. All this is creating an atmosphere of uncertainty and fuelling fears for the future.
In the light of this state of affairs, I find Mr Barroso's assessment of the situation unduly optimistic. It is hard to rejoice in the creation of six million jobs, as this took place during a period of cyclical growth acceleration during the last two years. It is also hard to predict that constant high efficiency in the workplace will be achieved, on the basis of one or two years in which efficiency has increased. Europe's potential rate of increase remains very low.
I therefore feel that on the occasion of the forthcoming Council, the European Union must send out a clear message to European citizens, indicating that it is in a position to counter the aforementioned threats. The fear and uncertainty arising from the current economic situation must be countered by decisions rather than by words. To date, summits have all too often ended with declarations that have led to nothing. In the situation in which we now find ourselves, we are expecting the Member States and the Council to take specific decisions. I urge the Council representative present in the House today to take due note of this.
Finally, all this is particularly important because the Treaty of Lisbon is to be ratified over the next few months. This Treaty needs to inspire European citizens and fill them with hope. That is why the forthcoming summit must send out a clear signal to the citizens of Europe that it will improve the situation.
(DE) Mr President, Mr President of the Council, Mr President of the Commission, ladies and gentlemen, unemployment is falling, the European Union has gained from globalisation, we are doing better than the United States, and the EU is on the right course. Let us pursue this course with determination, commitment and self-assurance. Let us make the Member States take their responsibilities more seriously. Let us make the public aware of our successes and goals.
Secondly, climate protection and a reduction in energy dependence must give a new lease of life to research, innovation, growth and employment.
Thirdly, let us be frank about the fact that the euro/dollar exchange rate is attenuating energy price rises: they are up 160% in euro, 340% in dollars.
Fourthly, the euro, enlargement, the internal market, the Lisbon Strategy and the Treaty of Lisbon, which strengthens the social market economy and enshrines fundamental social rights: these form an overall package which should help the European Union along the road to success.
Fifthly, education, training, research, innovation and reform of our social, health and pensions systems are the biggest challenges still lying ahead of us.
Sixthly, Mr President of the Commission, the Barroso EIT must feature in the conclusions of the spring summit, with a date set for deciding on its location. Parliament has given the financial green light.
Seventhly, the Small Business Act will trigger a further initiative in this House, without any doubt. The SME Intergroup will put forward the principles we have in mind by the end of this month.
My final point is this: Mr Schultz, the Commission President and the Commission are not our opponents. Our opponents are the lack of power, political capacity and leadership of some governments and parliaments in the Member States. Our opponents are egotism, nationalism and protectionism, not more Europe and not a strong Commission.
(FR) Mr President, Mr President of the Commission, I wish to make a single request of you when you go to the European Council: defend this institution when it tells you that the EU's social and economic situation requires more attention to be paid to social issues, requires us to make our economic policies coherent with our targets and our strategy legitimately drawn up for climate change and energy independence; when it tells you that, if the Lisbon Strategy is to succeed, we need more economic coordination; when it tells you that, if we are to deal successfully with the American subprime crisis, we need better regulated finance markets. Do not let the Member States say that such matters are none of our business: that is not acceptable in a modern democracy.
Mr President-in-Office, at the request of certain Heads of State or Government who are legitimately concerned at the situation of the financial markets, you will examine the consequences of this situation on the EU's real economy. I ask you therefore to seize this issue, and do not be content with a few proposals that may seem attractive or popular but do not deal with the substance of this issue. The substance here is that we have an integrated financial market and a Central Bank conducting a monetary policy in the interest of the European economy as a whole, but we have no European financial market controller to deal with the challenges and problems involved.
(RO) By tradition, the first European Summit of the year is dedicated to economic issues. Thus, the Slovenian presidency of the Council of Ministers placed on the agenda of the meeting of the heads of state and government an important debate concerning the second cycle of the Lisbon strategy, reviewed for the period 2008-2010.
In my opinion, certain aspects related especially to the second objective of the Lisbon strategy, namely the degree of employment, must not be absent from the themes you will address over the following days. Although intensely promoted as a principle in the resolutions of the European Parliament, the European mobility of labour has much to suffer in practice.
The arbitrary restrictions imposed on access by workers from the new Member States contribute to reduced mobility. In this sense, at the end of 2008, the European Commission will have to assess the measures on the restriction of labour mobility imposed by certain Member States on Romania and Bulgaria.
Recent statistics show that the significant trend of migration from the two countries is not a fact and none of the states that allowed access by Romanian or Bulgarian workers recorded imbalances in the labour market. However, according to the current legislation, Member States can continue to maintain these restrictions in force, which is indeed a fact in relation to the states having joined in 2004. As the barriers in the labour market are often imposed in response to certain political requirements of the day, I believe that one of the measures that could be discussed would be a review of the transition period system and mainly of the formula 2+3+2.
A welcome measure would be to obtain the mandatory opinion of the European Parliament on the pursuance or halting of restrictions after the first two years following the accession of a new Member State. Such an involvement of the European institutions would reduce the discretionary and arbitrary way in which the limitations on the principle of European freedom of movement are often applied.
Mr President, tomorrow the Spring Council takes place and EU leaders have much to talk about, whether it is turbulence in financial markets, globalisation or demographic change. On globalisation, we need to know from the Council where the current round of world trade talks is actually taking us.
There has been much speculation and some analysis of the latest papers as they pertain to agriculture, but there has been little official word from the Commission or Council on this vital matter. Commissioner Mandelson was with us here last night but I regret that the questions on the WTO were not reached, and this House does not have information directly.
Against that background I am calling on the Spring Council and the Irish Prime Minister, Taoiseach Bertie O'Hearn, to raise this issue at this important meeting. A month ago Commissioner Mandelson indicated that, in the non-agriculture sector, the talks had moved backwards, not forwards. On agriculture, he suggested that the EU could live with the proposals on the table. I fear that this is a mistaken view. Some analysis I have seen suggests that the common agricultural policy would be decimated by the current deal on the table, and this is a step too far.
I would just like to say that, from an Irish point of view, we are voting - we think - on 12 June on the Lisbon Treaty, so I tell the House that there is much debate already and more to come. I think it is very good that people are engaging in this campaign, and that it will strengthen the Irish links with the European Union - which is to be welcomed. But, given that there are people putting forward protocols which are not on their websites just yet - I have looked at Mr Bonde's and have not seen it - I think that perhaps it would be appropriate for the Council to comment on the Laval judgment. It is being bandied about and misinterpreted by many, but I do think it would be good for us all to know what the Council's view is on this. In fact the Treaty of Lisbon, as I read it, is very strong on the social dimension and has no desire to mistreat or abuse workers throughout the European Union or elsewhere. Therefore, people in Ireland should vote 'yes' to this important Treaty.
(PT) I want to start by wishing the Slovenian Presidency every success and to say that I strongly believe that the next European Council should concentrate on economic and development issues. President Barroso is to be congratulated for having prioritised these issues since the start of his term in office. The right action has been taken by reviewing the Lisbon Strategy, removing the red tape and injecting new life.
In spite of the turmoil caused by the international financial crisis and rising energy prices, particularly among fossil fuels, the development in public debt and public deficits, economic growth and job creation have indisputably been positive factors. We must keep going in this direction and not succumb to the difficulties. We need an improved Lisbon Strategy rooted in a pact for growth and employment which invests in knowledge and innovation, which supports sustainable development, which includes an environmental agenda and which takes advantage of the potential of small and medium-sized enterprises. Economic growth is vital, not only to guarantee a good standard of living for Europeans, but also to sustain the economic and social cohesion policies, because the joint commitment behind the European project is based on a logic of solidarity.
This is why I, too, call on the Council presidency to remind Member States that solidarity is a necessary condition for the success of our Union and that the exaltation of national egos can only be negative. In addition to economic issues, there are issues of mobility and security. We therefore happily welcomed, two months ago, the much-anticipated enlargement of the Schengen area and the abolition of internal borders. This is now a common area. Visa policies, border control, data and information sharing, and police and judicial cooperation are tools for ensuring our security and our freedom. We must work together and present a united front to our partners in the world.
I hope that at the European Council this solidarity will be reinforced and that it will be clear to the Czech Republic, Estonia, Latvia and anywhere else that the negotiation of visa policy with our US partners is a European issue. Here, too, the unity of Europe is a necessary condition for its success and credibility.
Mr President, following on from Ms McGuinness's reference to the ratification of the Lisbon Treaty in Ireland, I comment that in my own country, the United Kingdom, good progress is being made in both Houses of Parliament and it is anticipated that the United Kingdom will ratify the Treaty in good order shortly. I do not wish to score points against political opponents, but it was disappointing to those British Conservatives who favour the Treaty that the British Liberal Party abstained. However, I am sure Mr Watson could explain the reasons for that.
At this Spring Council there will presumably be reference to the recent change of government in Russia. It is very important - and increasingly in this House - that the European Union has a common foreign policy with regard to the Russian Federation and to some of the proposals, for example the Nord Stream pipeline. Again, I do not want to anticipate, as this House will be debating the Russian elections on Thursday. However, the motion for a resolution, which apparently we will be able to approve, raises concerns about the treatment of the electoral observers and about what happened to those opposition candidates denied the ability to stand in those elections, and calls for the immediate release of some 50 demonstrators who were arrested in a violent way by Russian Interior Ministry men.
I hope the Council will take this extremely seriously. Obviously, we wish to congratulate President Medvedev and Prime Minister Putin. We look for good and harmonious relations, but we cannot have them if this House and this European Union is divided. Germans, Dutch, British, Poles - all of us - must have a common view about our relations with the Russian Federation and about how we go about ensuring the energy supply. We do not have to approve Nord Stream; we might well approve the Amber pipeline. I look forward with great interest to the Council's conclusions in relation to the EU common foreign policy and common foreign energy policy, and in particular to good relations with the Russian Federation.
Mr President, I would like to make three points. Firstly, it is crucial that freedom of services should be applied in all Member States. I am following the messages of my colleagues Mr Hökmark and Mr Harbour. Secondly, support for small enterprises to enable them to share and use the fruits of innovation: the Small Business Act is clearly necessary. Thirdly, as regards the Lisbon Strategy, I would ask you, President Barroso, to remind the European Council that implementation of the Baltic Sea strategy you kindly supported could become a practical contribution to the Lisbon Strategy and, indeed, maybe one of its success stories.
(FR) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I would like to hear your opinion on EU monetary policy. Mr President-in-Office, you stated that you would have an exchange of views on the operation of the financial markets. It could be a good idea for the Heads of State or Government to arrange an exchange of views on EU monetary policy. Mr President of the European Commission, I would like to know how you feel about the application of Article 105 of the Treaty, which makes provision for price stability, but also makes provision, on the assumption that prices are stable, for attention to be paid to economic growth. Do you feel the European System of Central Banks is operating correctly at present?
(SK) Mr President, allow me to begin, on the 50th anniversary of the European Parliament, by wishing this House many future wise decisions on behalf of European citizens.
As we have heard in the course of the debate, and this is something I believe too, we will increase the competitiveness of European economy and create new jobs if we improve the business environment. When adopting effective legislation in this area we must take into account the suggestions of the representatives of small and medium-sized enterprises and make use of their practical knowledge.
That is why I welcome the adoption of the package dealing with the introduction of products onto the market. It was adopted by the European Parliament and the Slovenian Presidency, with the efficient help of the Commission, in particular Commissioner Verheugen, who was personally involved.
Mr President, Slovakia is preparing to adopt the euro: this will increase the competitiveness of the Slovak economy and it will be the final step on Slovakia's road to joining the established countries. I believe that the Commission and the Slovenian Presidency will make a decision in Slovakia's favour, on the basis of the evaluation of the results of the Slovak economy, which is in an excellent condition, so that we can adopt the euro on 1 January 2009 as planned.
(LV) Thank you, Mr President, for letting me speak. I would hope that during the 50th anniversary of the European Council we will not forget one of the European Union's key slogans - 'Health in all EU policies'. It is not enough for us to mention it only in specific forums; we make statements, but we do very little. As statistics show, the health situation in Europe is worsening. Increasing numbers of specialists are leaving the European Union, morbidity from many illnesses is worsening, and the health priority to which the Slovenian Presidency has made a commitment - the fight against cancer - should at least be supported in the Council too. Thank you.
(FR) Mr President, the President-in-Office mentioned property investment funds in connection with finance policies. The President of the Commission did not mention this specific problem in relation to housing. I wish to ask the Commission, since it is putting 2010 forward as European Year for Combating Poverty and Social Exclusion, if it intends to approach the problem of housing from the point of view of investment packages and finance policies, especially property investment funds on European markets.
(DE) Mr President, ladies and gentlemen, the EP's policy department has commissioned a study on the problems that climate change will pose for us. The damages in Europe are estimated at between EUR 24 and 194 billion. I would suggest that, in accordance with the Barcelona objective, we take 3% of this sum - in other words between EUR 1 and 6 billion - and use it to give the European Institute of Innovation and Technology a head-start in the field of climate change. It should focus on energy efficiency, specifically in the fields of generation and consumption.
(CS) Mr President, ladies and gentlemen, the Lisbon Strategy leaves us in no doubt that the quality of education, research and innovation is a pre-condition for economic success and that support must be given to improving this quality.
The Seventh Framework Programme and the European Institute of Innovation and Technology, both vital to developing and improving quality, are concentrating predominantly on existing so-called centres of excellence and take into account their potential. However, most of the centres of excellence are in the old countries of the Union. I want to point out that the new countries, too, have quality education and research institutions, including universities, which should be systematically encouraged to strive for the mark of excellence. This would lead to enlargement of the high-quality education and research base of the European Union.
I am sorry that I cannot let any other Members speak, and I did not see anyone on the left asking for the floor. Therefore, you cannot accuse me of not calling anyone. People must at least ask for the floor.
(Interjection from Martin Schulz)
I merely wished to make that point, Mr Schulz, and to add that the PPE-DE Group was not too enthusiastic about the introduction of the 'catch the eye' system, but it was above all PPE-DE Members who asked for the floor. Allow the President to finish speaking; that, too, ensures a better balance.
President-in-Office. - (SL) I would like to thank all the Members of the European Parliament who took part in this very interesting, very dynamic and rich discussion, which will be useful in the final preparations for the European Council session tomorrow and the next day.
We will try and take into account as many of the opinions and proposals put forward in this debate as possible. I would also like to try and answer at least some of the questions.
Firstly, I would like to repeat that the European Council session this week is devoted to three main issues: launching the new phase of the Lisbon Strategy, the energy and climate policy package and the financial stability problem. These are the three primary topics.
The Mediterranean Union is not among the primary topics. I would like to thank Mr Schulz for his question and make it clear that an in-depth debate on the Mediterranean Union has not been planned for this session of the European Council. However, the Presidency will respond to the wish expressed by a Member State and enable the proposal for a Mediterranean Union to be presented, probably during the dinner for the heads of state and government on Thursday evening, but we are not planning any special debates on the subject.
I will now turn my attention to the main topics, although I will first mention the Presidency's opinion on a Mediterranean Union. I will remind you of the words of our Prime Minister and President of the European Council, Mr Janez Janša, in this assembly on 16 January: 'We wish to strengthen institutions and processes such as the Barcelona process and Euromed, but we do not need duplication or institutions that would be competing with EU institutions and would only cover part of the European Union and neighbouring countries. The EU is a total entity and only as a whole will it be effective in establishing peace, stability and progress in its neighbourhood and beyond.' This is the position of the Presidency and I believe it will be taken into consideration in the future.
Now a brief word about the main topics. The Lisbon Strategy: several opinions expressed the need for a change in the structure, mechanisms or integral guidelines of the Lisbon Strategy. However, I would like to emphasise here that both the European Council and the Commission are of the opinion that the Lisbon Strategy is effective. The Council and the Commission agree that the Lisbon Strategy is producing results. They agree that the real economy in the European Union is in relatively good shape compared with some other global players.
Therefore, our view is that the mechanisms, existing structures and guidelines of the Lisbon Strategy should be preserved and that attention should be paid to its implementation. It is a fact that circumstances change and that our measures should be adapted appropriately, but those adaptations may be made by changing the text accompanying the guidelines, which has actually been done.
I would like to say a few additional words about the social dimension. It is one of the key dimensions of the Lisbon Strategy. The Council is very aware of that and I fully expect it to express this in the conclusions of the European Council session. There cannot be any doubt about that.
It has been said that the Treaty of Lisbon, if and when ratified, will change the balance between social and other dimensions. I am convinced that that is not true. The European social model will not in any way be damaged by implementation of the new Lisbon Treaty - on the contrary.
I would like to thank Mrs McGuinness for the information about voting day in Ireland. I wish them all the best. I hope the Irish voters will decide in favour of the European Union.
Regarding the other important set of topics, that is to say the climate and energy package, I would say the following: yes, Mr Watson, we are aware that it would be useful for governments - and not only governments but perhaps also European institutions and other important players - to set an example in achieving greater energy efficiency, reducing energy consumption, and the like. Maybe we will be able to reach an agreement and maybe not. The fact is that it would be useful because energy efficiency certainly is and will be an important element of the climate and energy package debated by the European Council.
Let me reiterate that we have initiating commitments from March last year, when Germany held the Presidency. We now have to implement them. We have quantified targets which we must reach by combined efforts. We must agree on how to share out those efforts. I have already said that it will not be possible to reach that agreement tomorrow or the day after tomorrow.
However, we can agree on some basic principles of sharing these efforts among the Member States and on some limits regarding the time frame. I have said that we wish the agreement among the Member States to be reached before the end of the year and the joint decision with the European Parliament as soon as possible in 2009.
A few words about financial stability, which will be the third important topic of the European Council session. For this session of the European Council, ECOFIN has prepared an interim report on the situation on the financial markets, and I would like to say something more on that subject. The impression is being created that European organisations and institutions are standing idly by while the crisis rages out there in the financial markets.
I must stress that European organisations are not standing idly by. I would like to emphasise that they are taking action. At the debate on this topic yesterday, initiated by Mrs Berès, Commissioner Almunia responded by saying that before we act we must establish with certainty which measures are really necessary and which ones may cause even more damage.
ECOFIN will therefore continue to tackle this problem. After this European Council session, that is to say as early as April, an informal meeting of the ECOFIN Council is planned to take place in Slovenia. The central topic of this meeting will be the problem of financial stability. We expect the European Council to offer some concrete guidelines in this matter.
Mr President, ladies and gentlemen, I will end by reiterating my conviction that the most important things in all this are cooperation and synergy, especially among the three key institutions of the European Union: the European Parliament, the Commission and the Council. The Slovenian Presidency will do its utmost to make that synergy as strong as possible.
Allow me to announce that the President of the Council will give a report to the Parliament on the European Council session this week.
President of the Commission. - (FR) Mr President, ladies and gentlemen, at the end of these discussions I feel we can say there is in fact broad agreement in the House that the Lisbon Strategy ought to be pursued, that it is a success and that we must work harder on it, especially in terms of implementation, particularly the practical implementation by our Member States of the priorities originally set. There are, of course, a number of differences as to emphasis; where should the emphasis be placed? I must, however, underscore the general backing for the Lisbon Strategy and the clear conclusions of the European Parliament that indicate that it is working and that it is our answer to globalisation.
I must underline the substance of the issue, and first and foremost Europe's attitude to globalisation. The fact of the matter is that, even in a more difficult economic climate, due to financial instability in particular, European exports are increasing and Europe is still far and away the leading recipient of foreign direct investment. Europe has assets at its disposal to deal with globalisation. We must therefore maintain our course, and I wish to thank all those who have so clearly supported this posture, especially Mr Daul, Mr Watson and so many others.
Protective Europe must also be protected now, as a number of you, including Mr Désir, pointed out. We agree on this point; the question is how to protect it. We believe that we can protect Europe not by shutting ourselves off but by enabling others to open up as we are opening up. That is the issue.
Europe, the world's largest trading power, with steadily increasing exports, cannot now embrace protectionism. That would be against our own interests. The best solution is to make sure that others open up themselves, not only in relation to trade and access to their markets, but also in more ambitious environmental terms and in terms of social rights.
Internally we can of course do more within the social framework, and I wish to say that the message the Commission will take to the European Council is a message of social commitment. In particular, we are in favour of a social agenda based on access, solidarity and opportunity.
Some of you mentioned the Laval case. I must tell you again what I have already said to you many times, and what I also said when addressing the Swedish Parliament: the Commission's interpretation of the Laval case is not, as a number of people have suggested, a contradiction between the principles of the internal market and the principle of defending workers' rights.
On the contrary, we feel that the flexicurity model and, in a general sense, what is known as the Scandinavian model of labour relations, is a progressive model that has produced some excellent results in Europe. It is our plan, we are anxious to state, to combat all forms of social dumping. There can be no doubt about the Commission's position on this matter.
I thus wish to emphasise this aspect, for it seems to me we must avoid at all costs falling into the trap of viewing the social aspects as being contrary to competitiveness in Europe. As several of you mentioned, including Mr Crowley and others, we need an open Europe with an open economy and society, but we also need a Europe that welcomes social inclusion. Let us therefore resist this tendency.
Let us also resist the tendency to play social aspects off against environmental aspects. Here I wish to emphasise the Commission's determination. We are absolutely to determined to follow through the commitments made unanimously by the European Council in March last year. During Mrs Merkel's German Presidency there was unanimous support for a number of targets. What I can tell you is that during the next phase the Commission will be even more determined to build a genuine European energy policy and to combat climate change.
If there have been a number of changes in terms of recent developments, this confirms both the urgent nature of the situation and consequent determination. Here I wish to echo the words of Mr Turmes and Mrs Harms, among others, and state that social issues must not be played off against environmental issues. The problem of energy or energy-intensive industries merits a separate reply.
We want competitive European industry. Our aim is not for Europe to become an industrial wasteland: quite the contrary, in fact. Our goal is 'greening', an industry that can turning its sights towards achieving a new compatibility with our targets in terms of fighting climate change. It would be a huge error to view the competitiveness of European industry as contrary to the fight against climate change. That is why in our proposals, and the Commission has stated this clearly, we support specific guarantees for energy-intensive industries. We do not want to see our industries moving away to other parts of the world.
Now we need to know what our main objective is at this stage. Our objective is to have a global agreement on climate change and to participate in the Copenhagen Climate Change Conference with proposals that will encourage others to move. However, if there is no global agreement, we are prepared to take protective measures - and I am not afraid of using the word - for the benefit of Europe's energy-intensive industries.
Finally, ladies and gentlemen, we must hold our course. I wish to thank all those who stressed the importance of holding our course, especially Mr Ferber, Mr Karas and many others. The Lisbon Strategy is a strategy for all seasons. The greatest danger would be to take a step backwards now in the face of a new global economic situation.
What we must do, on the contrary, is hold our course for the European economic reforms, but these must be economic reforms for an open Europe, a more socially inclusive Europe, a Europe that is more resolute as regards the environment. We see no contradiction between these objectives: quite the reverse, in fact. We feel that we must now focus on implementing the Strategy. It has been a sound Strategy and it will continue to be sound in terms of social, economic and environmental development in Europe.
If I may interpret what the President of the Commission said: it was Mr Langen, not Mr Ferber, who spoke.
(DE) Mr President, ladies and gentlemen, I wish to make use of one of our Rules of Procedure and make a personal statement relating to several comments by colleagues from other groups about my speech addressed to the President of the Commission. I do not wish to go back over the debate here; I think it has become clear that there are both agreements and divergences.
Not even the Commission President's closing words can obscure the fact that there is a particular political message associated with his insistence on the Lisbon Strategy and the unaltered guidelines of the Lisbon Strategy. His message is that these guidelines do not need altering in any way. Our message is that they must be altered so as to improve social inclusion in Europe. That is the difference!
(Applause)
However, Mr President, two things are unacceptable and I wish to make this perfectly plain. If Mr Watson and, in particular, Mr Karas are trying to create the impression in this House that the slightest critical remark addressed to the Commission is sacrilegious because it creates a split between the European institutions, we cannot go along with that. It is the European Parliament's duty to tell the Commission in what direction to go.
(Applause)
Furthermore, it is my duty as Chairman of this Group to point out that we perceive a social imbalance in Europe. If you believe otherwise, that is your affair. It is not, however, a criticism of the Commission to say that we would like it to alter its guidelines. To turn this criticism into a disagreement between the institutions serves only one purpose, a political and ideological purpose.
I caution you: if you want to force the Commission into the Liberal and PPE-DE corner, if you create an impression that it is a Liberal/PPE-DE Commission, then you are making a mistake because you are portraying this Commission in ideological terms. We do not want that; we stand by our policy of cooperation with the Commission. You, not we, are pushing Mr Barroso into the right corner!
(Uproar and applause)
We want a policy of social justice, however. That is what we are advocating here, and we will not be drawn into an institutional debate when we are conducting a political debate!
(Applause)
(FR) Mr President, I will be very brief. If we wish to reply to what our colleagues have been saying all morning, as Group Chairman, this must be included in the Rules of Procedure. We can skirt around the issue or divert to the sidelines. If we wish to renew the debate, we will do so. Mr Schulz, I will simply say that my group and I concern ourselves with social issues just as much as you do, and we are all ...
(Applause)
I wish to say, ladies and gentlemen, that it is possible to focus on social aspects when one has actually earned a little money, but we cannot imitate the Socialists and spend money we have never earned.
(Applause from the right)
Mr President, I will be very brief, but since Mr Schulz mentioned my name, let me at least say the following: Mr Schulz, I had no wish in what I was saying in any way to attack you personally, but I think we have a serious debate here about how to create competitive economies and how to stimulate competitive economies consistent with social cohesion and environmental stability. I do not believe that the way to create those economies is to argue that the market does not work because it does not produce the goods we want. I believe, as the President of the Commission was saying this morning, that the most recent evidence from the global economy is that the market can produce those goods and I think that is something around which we can unite and indeed prosper.
Ladies and gentlemen, the Rules of Procedure only permit further reactions from Members who have been the subject of personal remarks. The other Members who have called for the floor have not been the subject of personal remarks.
The debate is closed.
Written statements (Rule 142)
in writing. - (RO) The decision to dedicate the forthcoming European Council to the Lisbon strategy is welcomed and necessary. I believe that the discussion in March must be focused on assessment of the concrete results achieved to date and on the adjustments to be made in order to transform the strategy into a real success.
Two key elements should be pursued to ensure sustained economic development associated with the achievement of prosperity in EU. On the one hand, the EU must continue its policy on the consolidation of the education, training and innovation system, and 2009, declared the year of innovation, must be fully used to this end. On the other hand, it is necessary to develop the European policy on migration and integration of migrants as a factor of European growth.
At the same time, the EU will not be truly stable and prosperous unless it effectively and firmly promotes these goals externally, in the areas close to Europe, especially in the Black Sea region. On these grounds, I believe that the European Council must address the issue of energy security and successful implementation of Nabucco project, while taking account of the alarming situation in some of the neighbouring countries following the recent elections in the area.
in writing. - (HU) The upcoming Spring European Council will launch the next three-year cycle of the Lisbon Strategy. The focus will be on climate change, on the challenges arising in relation to energy, and on financial market stability.
In the globalised world, continued success for Europe requires that we deal effectively with all three issues. It is vital to formulate a common European Union position in the shortest possible time.
We have acknowledged the progress made with the implementation of the Lisbon Strategy since spring 2006, and we support the continued efforts aimed at adopting directives on issues relating to the overall economy, but even more importantly, ensuring that these extend to all Member States.
It is becoming increasingly urgent to reach an agreement on issues relating to climate and energy matters. We need to find an effective solution to Europe's energy dependence while at the same time ensuring that European products retain their economic competitiveness.
We have witnessed the rise of the sovereign wealth funds, and we must ensure that their activities are conducted in a transparent and trustworthy manner. Effective legislation needs to be put in place concerning the operation of these funds.
It is timely that the Council should be addressing this issue and we must develop a united European position as soon as possible in order to eliminate the uncertainties currently surrounding this issue.
No less importantly, the Spring Council must put in place every possible but indispensible measure to strengthen the prudential regulatory framework in the interests of ensuring financial market stability.
The crisis, which could affect European citizens, is not yet over; the worst may yet be to come. If this Council meeting had a motto, it would have to be 'there is no time to waste'.
In the statements made today before this House in preparation for the spring European Council, we once again heard the same speeches by the main persons responsible for the European Union.
They once again insisted on the increasingly neoliberal path of the Lisbon Strategy, which involves flexibility in labour relations, or in other words, more attacks on the rights of workers and more precarious and badly-paid work, while the profits of economic groups and the financial sector continue to increase. They insisted on the liberalisation and privatisation of structural sectors and public services, seemingly indifferent to the consequences of this policy for millions of people on low incomes.
They still do not want to alter the situation of poverty affecting nearly 78 million people, 25 million of whom are workers on low wages. They are still allowing youth unemployment, which is reaching rates double those of overall unemployment and which affects many young people with higher education who cannot find work, and even less so work that has anything to do with their education.
They do not want to alter their policies in order to prevent their consequences on the European Union, particularly on the weaker economies, and to avoid worsening the social situation: hence the importance of us insisting on the replacement of the 'Lisbon Strategy' with a European strategy for solidarity and sustainable development.
in writing. - It is essential that the Council follow up on the commitments made on climate and energy policy. Clearly the challenge will be to follow the rhetoric with actual delivery of objectives. Scotland has much to contribute in terms of renewable energy resources, including wave, tidal, offshore wind and even solar energy. The new Scottish Government is working to the limits of its devolved power in trying to maximise the potential for Scotland, and to encourage connectability for our surplus electricity into European networks. Scotland would be in a much better position to contribute to Europe's climate change objectives if we were full participants in the European Union as an independent Member State. An independent Scottish Government would be a constructive player in the EU, keen to develop the best interests of Scotland, obviously, but also willing to work with partners in Europe for our mutual benefit.
in writing. - (HU) Today's debate has been preceded by heated discussions over the past few days. The old, worn-out liberal slogan of 'let the market function and it will solve all the problems' seems to have been resuscitated. I, meanwhile, am happy to belong to the sort of political family that has spoken out very firmly in defence of Europe's social values and has reminded us of the fact that protecting human dignity is a duty that binds the 27-member European Union together.
The Commission and the Council have a duty to ensure that the new challenges and growing risks facing Europe have the effect of reinforcing solidarity. Europe's decision-makers and its parliament of elected representatives, meanwhile, must act together to prevent the emergence of poverty rivalry, to prevent the economy and market competition from bulldozing the weak - children, immigrants, older people, and families. Together they must accept that they are responsible not only for those who earn their living through work, but also for those who have been pushed to the margins of society.
The new social face of Europe that emerged in the Lisbon process does not choose between economic or market values and human destinies. In this Europe, the goal is not merely to improve the number and quality of jobs in general; activities that sustain human lives and that are sustainable in the long term are just as much a requirement that we should consider a common value. Accordingly, social welfare provides assistance in times of transition. If these values genuinely foster a desire to mobilise for action, then the 2009 elections could result in European institutions that are even better integrated and more humane than before.
in writing. - (FI) The European Union is full of big words. Once again this morning they have been used to speak about the Lisbon Strategy. The truth is that there has been slow progress in the matter and the target set has not been achieved. The Presidency's expressed desire to broaden the Strategy to embrace the social dimension is presumably just Euro election propaganda: there is no mention of how this might be done and so there is no evidence it is anything else. The Presidency should have also focused on the small tasks. One would have been to provide the Member States with a consolidated version of the Treaty of Lisbon. The fact that the Slovenian parliament ratified the Treaty without one does not serve as a good model for democratic countries.
in writing. - The EU summit agenda seems to make us freeze. Global warming will trigger a dangerous contest over energy resources. The Solana/Ferrero-Waldner report points to the Kremlin's grab for the Arctic. The ice is melting, so 'the scramble for resources will intensify'. Geo-strategically speaking, the thawing Arctic will open new trade routes for everybody; for Russians, too.
In the meantime, the EU broke the ice in Kosovo. The local warming hit the ceiling. Serbia lost part of its territory. Islam has made another step forward. It is amazing that the EU has sent its troops to fight against radical Islam in Iraq and Afghanistan, at the same time it covers the assailants' civilisation in Europe. The Archbishop of Montenegro regrets that the United States has acted like the Old Testament Ahab, Great Britain forgot its struggle for the Falklands, now it dares to threaten the fate of a Christian country, while Germany does not seem to bear in mind 1914, 1941 and Kragujevac any more. Apparently, the Archbishop seems to forget that the German soul embraces to Hegel, Feuerbach and Nietzsche, rather than to Goethe and Schiller. However, the Archbishop remembers that the Italian Mussolini had incorporated Kosovo to the fascist Albania.